             Case 18-19441-EPK   Doc 1469    Filed 12/26/19   Page 1 of 92




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION

In Re:                                              Case No. 18-19441-EPK
                                                    Chapter 11
160 ROYAL PALM, LLC,

      Debtor.
___________________________________/



             DEBTOR’S THIRD AMENDED PLAN OF LIQUIDATION PURSUANT
                    TO CHAPTER 11 OF THE BANKRUPTCY CODE

                             Filed on December 26, 2019

***SECTIONS 10.5 AND 10.6 OF THIS PLAN CONTAIN EXCULPATORY RELEASES
IN FAVOR OF, AND INJUNCTIONS PROHIBITING ACTIONS AGAINST, CERTAIN
                 PERSONS. PLEASE READ CAREFULLY***




                                       Philip J. Landau, Esq.
                                       Eric Pendergraft, Esq.
                                       SHRAIBERG, LANDAU & PAGE, P.A.
                                       2385 NW Executive Center Drive, Ste. 300
                                       Boca Raton, FL 33431
                                       Telephone: (561) 443-0800
                                       Facsimile: (561) 998-0047
                                       Email: plandau@slp.law
                                       Email: ependergraft@slp.law

                                       ATTORNEYS FOR DEBTOR




{2234/000/00486333}                    i
51125269;1
                   Case 18-19441-EPK                      Doc 1469             Filed 12/26/19              Page 2 of 92




                                                       Table of Contents
Introduction ......................................................................................................................................1

ARTICLE I Definitions and Construction of Terms .......................................................................1

ARTICLE II Classification of Claims and Interests……………………………………………..12

ARTICLE III Treatment of Administrative Expense Claims, U.S. Trustees Fees, and Priority Tax
Claims ............................................................................................................................................13

ARTICLE IV Treatment of Claims and Equity Interests Under The Plan ....................................17

ARTICLE V Allowance and Disallowance of Claims ..................................................................20

ARTICLE VI Provisions For Executory Contracts And Unexpired Leases..................................22

ARTICLE VII Means For Implementation Of The Plan ...............................................................23

ARTICLE VIII Post-Confirmation Litigation ...............................................................................42

ARTICLE IX Conditions Precedent To Effectiveness Of Plan .....................................................44

ARTICLE X Effect Of Confirmation ............................................................................................44

ARTICLE XI Cram Down And Modification ...............................................................................48

ARTICLE XII Retention Of Jurisdiction .......................................................................................49

ARTICLE XIII Miscellaneous .......................................................................................................51




{2234/000/00486333}                                                ii
51125269;1
               Case 18-19441-EPK        Doc 1469     Filed 12/26/19     Page 3 of 92



                  DEBTOR’S THIRD AMENDED PLAN OF LIQUIDATION

                                        INTRODUCTION

         160 Royal Palm, LLC, the above captioned Debtor, proposes this Third Amended Chapter

11 Plan of Liquidation of the Debtor. The Debtor is the proponent of the Plan within the meaning

of section 1129 of the Bankruptcy Code.

         The Plan contemplates a distribution of the proceeds of the sale of the Debtor’s assets and

other assets in accordance with the priorities mandated by the Bankruptcy Code, and that such

assets be transferred to a Liquidating Trust and administered, liquidated, and distributed by the

Liquidating Trustee to the Liquidating Trust Beneficiaries in accordance with the Liquidating

Trust Agreement.

                                            ARTICLE I

                      DEFINITIONS AND CONSTRUCTION OF TERMS

         A.     Definitions.   All capitalized terms in the Plan shall have the meanings ascribed to

them herein. Any capitalized term used in the Plan that is not defined herein or elsewhere in the

Plan shall have the meaning ascribed to that term in the Bankruptcy Code or the Bankruptcy Rules,

as the case may be.

         1.1    “Administrative Claim” means any Claim constituting a cost or expense of

administration of the Debtor’s Chapter 11 Case under Section 503(b) of the Bankruptcy Code and

that is entitled to priority under Section 507(a) of the Bankruptcy Code, including, without

limitation: (i) the actual and necessary costs and expenses incurred after the Petition Date of

preserving the Debtor’s Estate and of operating the business of the Debtor;; (ii) any post-Petition

Date cost, indebtedness or contractual obligation duly and validly incurred or assumed by the

Debtor in the ordinary course of business, (iii) compensation or reimbursement of expenses of

professionals to the extent allowed by the Bankruptcy Court under Section 330(a) or Section 331
{2234/000/00486333}                           1
51125269;1
               Case 18-19441-EPK        Doc 1469      Filed 12/26/19      Page 4 of 92



of the Bankruptcy Code, (v) all Allowed Claims that are entitled to be treated as Administrative

Claims pursuant to a Final Order of the Bankruptcy Court, and (vi) all fees and charges assessed

against the Debtor’s Estate pursuant to 28 U.S.C. §1930(a).

         1.2    “Allow”, “Allowed”, “Allowance” or words of similar meaning means with respect

to a Claim or Equity Interest against the estate of the Debtor that is: (a) either (i) scheduled by the

Debtor in its Schedules in a liquidated amount and not listed as contingent, unliquidated, zero,

underdetermined or disputed, if a holder of such Claim has not filed a proof of claim with the Court

within the applicable period of limitation fixed by the Court, or (ii) asserted in the Case by a proof

of a claim that has been timely filed, or deemed timely filed with the Court pursuant to the

Bankruptcy Code, the Bankruptcy Rules and/or any applicable orders of the Court, or late filed

with leave of Court; and (b) either (i) not objected to within the period fixed by the Bankruptcy

Code, the Bankruptcy Rules and/or applicable orders of the Court, or (ii) that has otherwise been

allowed by a Final Order or pursuant to the Plan. An Allowed Claim includes a previously

Disputed Claim to the extent such Disputed Claim becomes Allowed when the context so requires,

and shall be net of any valid setoff amount, which amount shall be deemed to have been set off in

accordance with the provisions of the Plan.

         1.3    “Assets” shall mean any and all property of the Estate as defined under and included

in Section 541(a) of the Bankruptcy Code, including without limitation, all legal or equitable pre-

petition and post-petition interests of the Debtor in any and all real or personal property of any

nature, including any real estate, buildings, structures, improvements, privileges, rights,

easements, leases, subleases, licenses, goods, materials, supplies, furniture, fixtures, equipment,

work in process, accounts, chattel paper, tax refunds, cash, deposit accounts, reserves, deposits,

equity interests, contractual rights, intellectual property rights, claims, causes of actions, assumed

executory contracts and unexpired leases, other general intangibles, and the proceeds, products,
{2234/000/00486333}                        2
51125269;1
                Case 18-19441-EPK       Doc 1469      Filed 12/26/19     Page 5 of 92



offspring, rents or profits thereof.

         1.4     “Avoidance Actions” shall mean any and all actions and rights to recover or avoid

transfers or to avoid any lien under Chapter 5 of the Bankruptcy Code or otherwise, including, but

not limited to, sections 506, 510, 522, 541, 542, 543, 544, 545, 546, 547, 548, 549, 550, 551 or

553 of the Bankruptcy Code, and applicable state law, and the proceeds thereof, or otherwise to

exercise the avoidance powers provided under the Bankruptcy Code.

         1.5     “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, Title

11 of the United States Code, which governs the Chapter 11 case of the Debtor.

         1.6     “Bankruptcy Court” means the United States Bankruptcy Court for the Southern

District of Florida having jurisdiction over the Chapter 11 case of the Debtor or the United States

District Court for the Southern District of Florida having jurisdiction over any part or all of the

Chapter 11 case of the Debtor in respect of which the reference has been withdrawn pursuant to

Section 157(d) of Title 28 of the United States Code.

         1.7     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the

Local Rules of the Bankruptcy Court (including any applicable local rules of the United States

District Court for the Southern District of Florida) as now in effect or hereafter amended.

         1.8     “Business Day” means a day other than a Saturday, Sunday or legal holiday.

         1.9     “Case” means this chapter 11 case of the Debtor pending before the Court and

assigned Case No. 18-19441-EPK.

         1.10    “Cash” means legal tender of the United States or its equivalents, including but not

limited to bank deposits, checks and other similar items.

         1.11    “Causes of Action” means any and all actions, suits, claims for relief, causes of

action, chapter 5 causes of action, accounts, controversies, agreements, promises, rights to legal

remedies, rights to equitable remedies, rights to payment, and claims, whether known or unknown,
{2234/000/00486333}                           3
51125269;1
                Case 18-19441-EPK       Doc 1469      Filed 12/26/19     Page 6 of 92



reduced to judgment, not reduced to judgment, liquidated, unliquidated, fixed, contingent,

matured, unmatured, disputed, undisputed, secured, unsecured, and whether asserted or assertable

directly or derivatively, in law, equity or otherwise, whether arising prior to or after the Petition

Date, and expressly including any defenses or equitable remedies necessary for the adjudication

of such Causes of Action.

         1.12    “Claim” shall have the meaning provided for such term in section 101(5) of the

Bankruptcy Code.

         1.13    “Class” means a group of Claims or Equity Interests described in Article III of this

Plan.

         1.14    “Confirmation Date” means the date on which the Bankruptcy Court enters the

Confirmation Order on its docket.

         1.15    “Confirmation Order” means an Order of the Bankruptcy Court confirming the

provisions of the Plan pursuant to section 1129 of the Bankruptcy Code.

         1.16    “Confirmation Hearing” means the hearing at which the Bankruptcy Court

confirms the Plan.

         1.17    “Court” means the United States Bankruptcy Court for the Southern District of

Florida, or any other court exercising competent jurisdiction over the Case or any proceeding

therein.

         1.18      “Debtor” means 160 Royal Palm, LLC, the Debtor in Possession in this Chapter

11 bankruptcy proceeding currently pending in the United States Bankruptcy Court for the

Southern District of Florida, Case No. 18-19441-EPK.

         1.19    "DIP Lender" means LR U.S. Hotels Holdings, LLC, the entity that advanced the

Debtor funds for the maintenance and preservation of the Property.

         1.20    “DIP Lender Claim” means the Claim of LR U.S. Hotels Holdings, LLC pursuant
{2234/000/00486333}                        4
51125269;1
                Case 18-19441-EPK       Doc 1469      Filed 12/26/19     Page 7 of 92



to the Final Order Granting Expedited Motion for Order Authorizing Debtor to Obtain Post-

Petition Financing for Property Insurance, Maintenance and Protection [ECF No. 740].

         1.21    “Disclosure Statement” means the Disclosure Statement that relates to the Plan, and

as approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code, as such

Disclosure Statement may be amended, modified, or supplemented (and all exhibits and schedules

annexed thereto or referred to therein).

         1.22    “Disputed Claim” means any Claim designated as disputed, contingent or

unliquidated in the Debtor’s Schedules filed in connection with the Chapter 11 case of the Debtor,

or any claim against which an objection to the allowance thereof has been, or will be, interposed,

and as to which no Order has been entered. Holders of Disputed Claims shall not be entitled to

vote on the Plan, unless otherwise provided for in the Plan or ordered by the Court. Claims

estimated by the Bankruptcy Court at $0 for all purposes in the Case are disallowed in their

entirety, are not Disputed Claims, and are not entitled to any distributions under the Plan.

         1.23    “Disputed Claims Fund” shall have the meaning set forth in section 5.1 of the Plan.

         1.24    “Distribution” means the distribution of Cash or other property, as the case may be,

in accordance with this Plan.

         1.25    [Intentionally Left Blank].

         1.26    “Distribution Address” means the address for a holder of an Allowed Claim as set

forth in a proof of claim, as amended or supplemented. If no proof of claim is filed with respect

to a particular Claim, such defined term means the address as set forth in the Debtor’s Schedules.

         1.27    “EB-5 Creditor” shall mean a foreign national who provided money in an alleged

EB-5 visa program involving the Property who has filed a proof of claim against the Debtor that

is timely or has been deemed timely by the Bankruptcy Court. All Allowed Claims filed by EB-5

Creditors shall be treated as Unsecured Claims.
{2234/000/00486333}                         5
51125269;1
                Case 18-19441-EPK        Doc 1469     Filed 12/26/19     Page 8 of 92



         1.28     “Effective Date” shall be described in the Confirmation Order and shall be the date

upon which the last of the conditions precedent to the occurrence of the Effective Date set forth in

Section 9.1 of the Plan occurs.

         1.29    “Entity” means and entity as defined in section 101(15) of the Bankruptcy Code.

         1.30    “Equity Interest” means an equity security, within the meaning of section 101(16)

of the Bankruptcy Code, in the Debtor.

         1.31    “Estate” shall mean the estate that was created by the commencement of the Case

pursuant to section 541 of the Bankruptcy Code, and shall be deemed to include, without limitation,

any and all rights, powers, and privileges and Causes of Action of the Debtor and any and all

Assets and interests in property, whether real, personal or mixed, rights, causes of action,

avoidance powers or extensions of time that the Debtor or the Estate shall have had as of the

Petition Date, or which the Debtor or the Estate acquired after the commencement of the Case,

whether by virtue of sections 541, 544, 545, 546, 547, 548, 549 or 550 of the Bankruptcy Code, or

otherwise.

         1.32    “Final Order” means an order or judgment of the Court, entered on the docket of

the Court, that has not been stayed or reversed.

         1.33    “Holder” means the legal or beneficial Holder of a Claim or Interest (and, when

used in conjunction with a Class or type of Claim or Interest, means a Holder of a Claim or Interest

in such Class or of such type).

         1.34    “Impaired” means an Allowed Claim that is impaired within the meaning of section

1124 of the Bankruptcy Code.

         1.35    “Litigation Claims” means any and all Causes of Action of the Debtor or any other

party-in-interest, in law, equity, or otherwise, which are owned or held by, or have accrued to, the

Debtor or the Estate, whether arising before or after the Petition Date, including without limitation,
{2234/000/00486333}                           6
51125269;1
                Case 18-19441-EPK       Doc 1469      Filed 12/26/19      Page 9 of 92



those which are: (i) property of the Estate; (ii) for subrogation and contribution; (iii) for turnover;

(iv) Avoidance Actions; (v) to determine the extent, validity, and priority of liens and

encumbrances; (vi) for surcharge under Section 506(c) of the Bankruptcy Code; (vii) for

subordination under Section 510 of the Bankruptcy Code or otherwise Objections or challenges to

the validity of any Claims or Interests in any respect (including, without limitation, as to amount,

status, priority and whether asserted in an adversary proceeding or not); (viii) related to or arising

under federal or state securities laws; (ix) direct or derivative claims or causes of action of any

type or kind; (x) director and officer claims – including without limitation Claims and Causes of

Action against any and all current and/or former officers and directors of the Debtor and those

persons serving in a functionally equivalent role, including for breach of fiduciary duty; (xi) under

and pursuant to any policies of insurance, including for bad faith, maintained by the Debtor,

including without limitation, any director and officer insurance policies; (xii) for theft of corporate

opportunity; and (xiii) for the right to seek a determination by the Bankruptcy Court of any tax,

fine, or penalty relating to a tax, or any addition to a tax, under Section 505 of the Bankruptcy

Code.

         1.36    “Litigation Claims Proceeds” shall mean the net proceeds received by the Debtor

from the Litigation Claims, less the Liquidating Trustee’s fees, attorneys’ fees, other professional

fees, including but not limited to allowed Post-Confirmation Administrative Claims, costs, U.S.

Trustee Fees relating to any proceeds received from the Litigation Claims, and other related

expenses, which net proceeds will be disbursed by the Liquidating Trustee pursuant to the terms

of the Liquidating Trust Agreement, the Plan, and the Confirmation Order.

         1.37    “Liquidating Trust” means that certain irrevocable trust created and established

pursuant to the Plan for the benefit of Holders of Allowed Claims against the Debtor, into which

the Liquidating Trust Assets shall be transferred and vested on the Effective Date for all purposes
{2234/000/00486333}                          7
51125269;1
                Case 18-19441-EPK        Doc 1469      Filed 12/26/19      Page 10 of 92



under the Plan.

         1.38     “Liquidating Trust Agreement” means that certain Liquidating Trust Agreement,

the form of which is attached hereto as Exhibit 1 to the Plan, and which sets forth the terms and

conditions of the Liquidating Trust, as well as the duties and responsibilities of the Liquidating

Trustee. The final version of the Liquidating Trust Agreement shall be filed prior to the

Confirmation Hearing, and its terms shall be treated as if comprising the terms of the Plan.

         1.39     “Liquidating Trust Assets” means all Property of the Estate, which Liquidating

Trust Assets are proposed to be transferred to and vested in the Liquidating Trust under and in

accordance with the terms of the Plan and Confirmation Order as soon as reasonably practicable

following the entry of the Confirmation Order. The Liquidating Trust Assets shall include all

Assets and belongings of the Debtor, including all Assets as may have been created by virtue of

the Bankruptcy Code, and expressly includes all Causes of Action, all Litigation Claims, and the

rights to prosecute, enforce and settle same.

         1.40     “Liquidating Trust Beneficiaries” means the Holders of Allowed Claims who have

not received complete payment as provided for under the Plan as of the Effective Date and Holders

of any Disputed Claims provided for in the Disputed Claims Fund. Holders of Claims that have

been estimated by the Bankruptcy Court at $0 for all purposes in the Case are not Liquidating Trust

Beneficiaries.

         1.41     “Liquidating Trust Beneficial Interests” is defined in section 7.4.4(f) of the Plan.

         1.42     “Liquidating Trustee” means Cary Glickstein, individually, the Liquidating Trustee

named to administer the Liquidating Trust, and all successor Liquidating Trustees.

         1.43     “LR” is defined as LR U.S. Hotels Holdings, LLC.

         1.44     “Person” means person as defined in section 101(41) of the Bankruptcy Code.

         1.45     “Petition Date” means August 2, 2018, which is the date the Debtor filed its
{2234/000/00486333}                        8
51125269;1
                Case 18-19441-EPK         Doc 1469      Filed 12/26/19     Page 11 of 92



voluntary petition for reorganization under Chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the Southern District of Florida.

         1.46     “Plan” means this plan in its entirety, together with all addenda, exhibits, schedules,

and other attachments hereto, in its present form or as it may be modified, amended or

supplemented from time to time.

         1.47     “POC” means proof of claim.

         1.48     “Post Confirmation Debtor Assets” means all property of the Debtor as of the

Confirmation Date, including without limitation, all Causes of Action, and Litigation Claims, to

be transferred to the Liquidating Trust.

         1.49     “Post-Confirmation Administrative Claims” means Administrative Claims arising

after the Confirmation Date.

         1.50     “Priority Claim” means a Claim entitled to priority under section 507(a)(3)-(7) of

the Bankruptcy Code.

         1.51     “Priority Tax Claim” means a Claim entitled to priority under section 507(a)(8) of

the Bankruptcy Code.

         1.52     “Professional” means a professional employed in the Debtor’s Chapter 11 Case

under 11 U.S.C. §§ 327, 328, and/or 1103 by the Debtor.

         1.53     “Professional Fee Claim” means a Claim for compensation or reimbursement of

expenses of a Professional retained in the Debtor’s case in accordance with the provisions of

Section 327 and 328 of the Bankruptcy Code.

         1.54     “Property of the Estate” shall mean the property defined in section 541 of the Code.

         1.55     “Rejection Claim” means a Claim arising under section 502(g) of the Bankruptcy

Code from the rejection under section 365 of the Bankruptcy Code, or under this Plan, of an

executory contract or unexpired lease of the Debtor that has not been assumed.
{2234/000/00486333}                          9
51125269;1
                Case 18-19441-EPK       Doc 1469     Filed 12/26/19    Page 12 of 92



         1.56     “Sale Approval Order” means that certain Order Approving Sale of Assets to LR

U.S. Hotels Holdings, LLC Free and Clear of All Liens, Claims, and Encumbrances [ECF No.

651].

         1.57     "Sale Assets" means all Assets sold by the Debtor to LR pursuant to the Sale

Approval Order.

         1.58     “Sale Proceeds” shall mean the net proceeds received by the Debtor from the sale

of certain of its Assets as approved by the Sale Approval Order, less attorneys’ fees, other

professional fees, including but not limited to allowed Post-Confirmation Administrative Claims,

costs, U.S. Trustee Fees relating to any proceeds received from such sale, other related expenses

and fees, including but not limited to those contemplated in the transaction approved by the Sale

Approval Order, and the amounts required for the Sale Proceeds Reserve (defined below) which

net proceeds will be disbursed by the Liquidating Trustee pursuant to the terms of the Liquidating

Trust Agreement, the Plan, and the Confirmation Order.

         1.59     “Sale Proceeds Reserve” means the amount of $1,000,000 from the proceeds

received from the sale of certain of its Assets as approved by the Sale Approval Order, which

amount shall be reserved by the Liquidating Trustee for the payment of Allowed Professional fees

and expenses, and any other Allowed Post-Confirmation Administrative Claims, that arise after

the Confirmation Hearing, and to provide for a source of indemnification and reimbursement for

the Liquidating Trustee and other parties entitled to such indemnification and reimbursement as

set forth in the Liquidating Trust Agreement, the Plan, and the Confirmation Order, which amounts

shall be provided for, and any remaining amounts will be disbursed, pursuant to the terms of the

Liquidating Trust Agreement, the Plan, and the Confirmation Order.

         1.60     “Schedules” means the schedules and any amended schedules of assets and

liabilities filed or which may be filed by the Debtor with the Court in the Case.
{2234/000/00486333}                           10
51125269;1
                Case 18-19441-EPK        Doc 1469      Filed 12/26/19     Page 13 of 92



         1.61     “Secured Claim” means a Claim that is (a) secured by a valid and perfected lien on

property in which the Debtor’s Estate has an interest, but only to the extent of the value of the

claimant’s interest in the Estate’s interest in such property as determined pursuant to Section

506(a) of the Bankruptcy Code, or (b) subject to setoff under section 553 of the Bankruptcy Code,

but only to the extent of the amount subject to setoff, as determined pursuant to section 553 of the

Bankruptcy Code.

         1.62     “Town” means the Town of Palm Beach.

         1.63     “Town Claims” is defined in section 4.2 of the Plan.

         1.64     “Trade Creditor Secured Claim” means a Secured Claim submitted against the

Debtor by James F. Biagi, P.E., Richard’s Woodwork, Inc., Place of Tile, Inc., TWG Enterprises

Waterproofing & Painting, Inc., Van Linda Ironworks, Inc., New Haven Contracting South,

Architectural Precast & Foam, LLC and any other Secured Claim held by a Creditor who provided

goods or services to the Debtor.

         1.65     “United States Trustee” means the Assistant United States Trustee for the Southern

District of Florida.

         1.66     “Unsecured Claim” means any Claim that is not (a) an Administrative Claim, (b) a

Priority Claim; (c) a Priority Tax Claim; or (d) a Secured Claim.

         1.67     “U.S. Trustee Fees” is defined in section 3.5 of the Plan.

         B.       Rules of Interpretation and Construction. For purposes of the Plan, (i) any

reference in the Plan to an existing document or exhibit filed or to be filed means that document

or exhibit as it may have been or may be amended, modified, or supplemented; (ii) unless otherwise

specified, all references in the Plan to sections, articles, and exhibits are references to sections,

articles, or exhibits to the Plan; (iii) the words “herein,” “hereof,” “hereto,” “hereunder,” and other

words of similar import refer to the Plan in its entirety and not to any particular portion of the Plan;
{2234/000/00486333}                            11
51125269;1
               Case 18-19441-EPK        Doc 1469       Filed 12/26/19      Page 14 of 92



(iv) captions and headings contained in the Plan are inserted for convenience and reference only,

and are not intended to be part of or to affect the interpretation of the Plan; (v) wherever appropriate

from the context, each term stated in either the singular or the plural shall include the singular and

the plural, and pronouns stated in the masculine, feminine, or neuter gender shall include the

masculine, feminine, and neuter gender; and (vi) the rules of construction outlined in Section 102

of the Bankruptcy Code and in the Bankruptcy Rules shall apply to the Plan.

                                             ARTICLE II

                      CLASSIFICATION OF CLAIMS AND INTERESTS

         2.1     Classification. Pursuant to section 1122 of the Bankruptcy Code, a Claim or Equity

Interest is placed in a particular Class for purposes of voting on the Plan and receiving Distributions

under the Plan only to the extent the particular Claim or Equity Interest is an Allowed Claim or

Allowed Equity Interest in that Class and such Claim or Equity Interest has not been paid, released,

or otherwise settled before the Effective Date. A Claim or Equity Interest shall be classified in a

different Class to the extent that it qualifies within the identification of that different Class.

         2.2     Unclassified Claims. In accordance with section 1123(a)(1) of the Bankruptcy

Code, Administrative Claims, Professional Fee Claims, Priority Tax Claims and U.S. Trustee Fees,

and the treatment of those Claims, is set forth in Article 3.

         2.3     Identification of Classes. Classes of Claims against and Equity Interests in the

Debtor are designated as follows:

         Class 1.       Allowed Trade Creditor Secured Claims

         Class 2.       Allowed Town Claims

         Class 3.       Allowed Unsecured Claims

         Class 4.       Allowed Equity Interest Holders.


{2234/000/00486333}                            12
51125269;1
               Case 18-19441-EPK       Doc 1469      Filed 12/26/19     Page 15 of 92



                                          ARTICLE III

                 TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                   U.S. TRUSTEES FEES, AND PRIORITY TAX CLAIMS

         3.1     Administrative Claims Bar Date. All requests for payment of Administrative

Claims and applications for payment of Professional Fee Claims shall be filed with the Bankruptcy

Court by the deadline set pursuant to an order of the Bankruptcy Court. Administrative Claims

that have already been filed or approved by the Bankruptcy Court need not be refiled. Except as

provided herein, any Administrative Claim or Professional Fee Claim for which an application or

request for payment is not filed within such time period shall be discharged and forever barred.

         3.2     Treatment of Administrative Claims, including Professional Fee Claims. The

Holders of Allowed Administrative Claims against the Estate shall be paid 100% of their Allowed

Administrative Claims in Cash from the Sale Proceeds, Litigation Claims Proceeds and/or Sale

Proceeds Reserve unless otherwise ordered by the Bankruptcy Court or agreed to by the holder of

such Allowed Administrative Claim, upon the latter of: (i) the Effective Date, (ii) the date on which

such Administrative Claim becomes payable pursuant to a Final Order; (iii) for Allowed

Administrative Claims that represent liabilities incurred by the Debtor in the ordinary course of

business after the Petition Date with regard to the Debtor, the date on which each such Claim

becomes due in the ordinary course of such Debtor’s business and in accordance with the terms

and conditions of any agreement relating thereto; or (iv) upon such other dates and terms as may

be agreed upon by the Holder of any such Allowed Administrative Claim and the Debtor.

Notwithstanding the foregoing, the Debtor shall reserve and hold back $19,450,000 from

distribution under this Plan until such time as the Court awards, reduces, or disallows Professional

Fee Claims.



{2234/000/00486333}                          13
51125269;1
               Case 18-19441-EPK       Doc 1469     Filed 12/26/19      Page 16 of 92



         3.3     Treatment of Priority Tax Claims. Subject to the allowance procedures and

deadlines provided herein, as soon as reasonably practicable following the Debtor receiving the

Sale Proceeds or Litigation Claims Proceeds and after the later of the: (i) the Effective Date, (ii)

the date on which such Priority Tax Claim becomes an Allowed Priority Tax Claim, or (iii) a date

agreed upon by the Debtor and the holder of such Allowed Priority Tax Claim, the Holder of an

Allowed Priority Tax Claim shall be paid in full in Cash from the Sale Proceeds or Litigation

Claims Proceeds in an amount equal to its Allowed Priority Tax Claim.

         3.4     Treatment of U.S. Trustee Fees. Notwithstanding any other provisions of the Plan

to the contrary, the United States Trustee shall be paid in Cash the appropriate sum required

pursuant to 28 U.S.C. § 1930(a)(6), within fourteen (14) days of the entry of the Order confirming

the Plan (“U.S. Trustee Fees”) or as otherwise required, for pre-confirmation periods by the

Debtor, and the Debtor shall simultaneously provide the United States Trustee an appropriate

affidavit indicating the cash disbursements for the relevant period. In addition, the U.S. Trustee

Fees for post-confirmation periods up to and including the date on which the Effective Date occurs

shall be paid in Cash by the Debtor, and the Debtor shall timely provide the United States Trustee

with an appropriate affidavit indicating the cash disbursements for the relevant period(s). Lastly,

the Liquidating Trust shall timely pay the U.S. Trustee Fees in Cash for all subsequent post-

confirmation periods based upon all post-confirmation disbursements made by the Liquidating

Trust, until the earlier of the closing of this case by the issuance of a Final Decree by the

Bankruptcy Court, or upon the entry of an order by the Bankruptcy Court dismissing this Case or

converting this Case to another Chapter under the Bankruptcy Code, and the Liquidating Trust

shall provide to the United States Trustee upon the payment of each post-confirmation payment

an appropriate affidavit indicating all the cash disbursements for the relevant period.


{2234/000/00486333}                          14
51125269;1
               Case 18-19441-EPK        Doc 1469      Filed 12/26/19     Page 17 of 92



         3.5     Treatment of DIP Lender Claim.

         Except to the extent that the holder of the DIP Lender Claim has already been paid by the

Debtor prior to the Effective Date or the DIP Lender agrees to a less favorable treatment, in full

satisfaction, settlement, release, extinguishment and discharge of such Claim, the DIP Lender shall

receive Cash from the Sale Proceeds in the full amount of such Allowed DIP Lender Claim, as

soon as reasonably practicable following the Effective Date.

         3.6     Lien on Sale Assets.

         If the Sale Approval Order is reversed by mandate of the United States Court of Appeals

for the Eleventh Circuit or the United States Supreme Court and either court also mandates that

the Sale Assets be re-conveyed back to the Debtor or that title to the Sale Assets shall otherwise

re-vest back in the Debtor and such re-conveyance/re-vesting actually occurs, then LR shall have

a lien on the Sale Assets that is senior to that of any holder of a Claim or Interest in the Case. Such

lien (the “Sale Assets Lien”) shall secure a claim of LR not to exceed $41,102,897.75, plus the

U.S. Trustee Fee Sum (defined below), if any, for the Court-approved sums actually expended by

LR for the acquisition of the Sale Assets and specifically comprised of: (a) the $39,600,000 cash

purchase price paid by LR to the Debtor and approved by the Court in Paragraphs E and 19 of the

Sale Approval Order; (b) the $350,000 breakup fee paid from the Sale Proceeds to RREF II Palm

House, LLC pursuant to the Paragraph 17 of the Sale Approval Order; (c) the $450,000

commission to broker Cushman & Wakefield U.S., Inc. paid by LR pursuant to Paragraph 19 of

the Sale Approval Order and Section 6.2 of the Asset Purchase Agreement incorporated therein;

(d) the $250,000 paid by LR to the Debtor for repayment of the Debtor’s advance to the Town of

Palm Beach and Town of Palm Beach Code Enforcement Board on behalf of LR pursuant to

Paragraph 18 of the Sale Approval Order; (e) the $175,452.65 in 2018 Palm Beach County real

estate taxes owed by the Debtor and paid by LR on behalf of the Debtor pursuant to Paragraph 19
{2234/000/00486333}                        15
51125269;1
              Case 18-19441-EPK          Doc 1469      Filed 12/26/19      Page 18 of 92



of the Sale Approval Order and Section 6.2 of the Asset Purchase Agreement incorporated therein;

(f) the $277,445.10 in recording fees and transfer taxes paid by LR to the Palm Beach County

Clerk of the Circuit Court pursuant to Paragraph 19 of the Sale Approval Order and Section 6.2 of

the Asset Purchase Agreement incorporated therein;1 and (g) any United States Trustee’s fees

owed by the Debtor and paid from the Sale Proceeds (the “U.S. Trustee Fee Sum”) pursuant to

Paragraph 19 of the Sale Approval Order and Section 6.1 of the Asset Purchase Agreement

incorporated therein (the “Sale Assets Claim”). The Sale Assets Claim and the Sale Assets Lien,

as well as any future right by LR to ever receive the Sale Assets Claim and the Sale Assets Lien,

shall be satisfied, settled, released, extinguished, and discharged upon the earlier of the following

events:

      (i)     the expiration of the time for any party in interest to move or petition the United States

              Court of Appeals for the Eleventh Circuit to rehear or reconsider that court’s affirmance

              of the Sale Approval Order in Case No. 19-11402, and the expiration of the time for

              any party in interest to petition the United States Supreme Court for a writ of certiorari

              seeking review of any decision of the United States Court of Appeals for the Eleventh

              Circuit affirming the Sale Approval Order in Case No. 19-11402;

      (ii)    the entry of an order by the United States Supreme Court rejecting or denying any

              petition for certiorari regarding any decision of the United States Court of Appeals for

              the Eleventh Circuit affirming the Sale Approval Order in Case No. 19-11402;

      (iii)   the entry of an order by the United States Supreme Court that, following the grant of a

              writ of certiorari, dismisses the Supreme Court case involving the review of any

              decision of the United States Court of Appeals for the Eleventh Circuit affirming the



1
    Such payments are reflected on the Closing Statement attached hereto as Exhibit 2.
{2234/000/00486333}                          16
51125269;1
             Case 18-19441-EPK          Doc 1469      Filed 12/26/19     Page 19 of 92



             Sale Approval Order in Case No. 19-11402;

    (iv)     the entry of an order by the United States Supreme Court affirming the Sale Approval

             Order and/or affirming any lower court order affirming the Sale Approval Order;

    (v)      the entry of an order by the United States Supreme Court reversing the Sale Approval

             Order but otherwise determining that, pursuant to 11 U.S.C. § 363(m), such reversal

             does not affect the validity of the sale approved in the Sale Approval Order;

    (vi)     the time upon which the Sale Approval Order reaches the status of not being subject to

             any further review on appeal or writ of certiorari; or

    (vii)    the repayment of the Sale Assets Claim.

Furthermore, in the event the Sale Approval Order is reversed by mandate of the United States

Court of Appeals for the Eleventh Circuit or the United States Supreme Court and either court

also mandates that the Sale Assets be re-conveyed back to the Debtor or that title to the Sale Assets

shall otherwise re-vest back in the Debtor and such re-conveyance/re-vesting actually occurs, then

LR shall also have the right to seek allowance of a Post-Confirmation Administrative Claim arising

from any funds reasonably expended by LR to preserve, maintain, and develop the Sale Assets

prior to any requirement to re-convey to, or re-vest the Sale Assets with, the Debtor.

                                            ARTICLE IV

       TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN

      A. Summary

        1.    The Plan constitutes a chapter 11 plan of liquidation for the Debtor. In accordance
 with section 1123(a)(1) of the Bankruptcy Code, the Debtor has not classified Administrative
 Claims and Priority Tax Claims, as described in Article III.

         2.      The following table classifies Claims against and Equity Interests in the Debtor
 for all purposes, including voting, confirmation and Distribution pursuant hereto and pursuant
 to sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems a Claim or
 Equity Interest to be classified in a particular Class only to the extent that the Claim or Equity
 Interest qualifies within the description of that Class and shall be deemed classified in a different
{2234/000/00486333}                            17
51125269;1
                  Case 18-19441-EPK      Doc 1469       Filed 12/26/19   Page 20 of 92



 Class to the extent that any remainder of such Claim or Equity Interest qualifies within the
 description of such different Class. A Claim or Equity Interest is in a particular Class only to
 the extent that any such Claim or Equity Interest is Allowed in that Class and has not been paid
 or otherwise settled prior to the Effective Date. Each Class set forth below is treated hereunder
 as a distinct Class for voting and Distribution purposes.

             3.      Summary of Classification and Treatment of Classified Claims and Equity
Interests.

     Class          Claim                                                  Entitled to Vote?
      1 Allowed Trade Creditor Secured               Statu
                                                       Unimpaired     No; Deemed to Accept the Plan
           Claims                                    s
      2 Allowed Town Claims                             Impaired
                                                               t      Yes; Entitled to Vote
                                                               a
        3     Allowed Unsecured Claims                  Impaired
                                                               t      Yes; Entitled to Vote
                                                               u
                                                               s
        4     Allowed Equity Interests              Impaired and No   No; Deemed to Reject the Plan
                                                       Distribution



B.          Classification and Treatment of Claims and Equity Interests

            4.1     Class 1 – Allowed Trade Creditor Secured Claims. Except to the extent that the

holder of an Allowed Trade Creditor Secured Claim has already been paid by the Debtor prior to

the Effective Date or agrees to a less favorable treatment, in full satisfaction, settlement, release,

extinguishment and discharge of such Secured Claim, each holder of an Allowed Trade Creditor

Secured Claim shall receive Cash from the Sale Proceeds in the full amount of such Allowed Trade

Creditor Secured Claim, as soon as reasonably practicable following the Debtor receiving the Sale

Proceeds and the latest to occur of: (i) the Effective Date, (ii) the first Business Day after the date

that is fourteen (14) Business Days after the date such Trade Creditor Secured Claim becomes

Allowed; and (iii) a later date or dates agreed to by the Liquidating Trustee and the holder of the

Allowed Trade Creditor Secured Claim. Class 1 is Unimpaired, and therefore, the holders of

Allowed Trade Creditor Secured Claims in Class 1 are not entitled to vote to accept or reject the

Plan.
{2234/000/00486333}                            18
51125269;1
               Case 18-19441-EPK         Doc 1469       Filed 12/26/19      Page 21 of 92



         4.2     Class 2 – Allowed Town Claims. The Claims of the Town are comprised of the

Secured Claim in the amount of $4,141,000 set forth in the Town’s proof of claim [POC 90] and

any other claims against the Debtor held by the Town (together, the “Town Claims”). In full

satisfaction, settlement, release, extinguishment and discharge of the Town Claims, the Town shall

receive payments consistent with the settlement agreements reached between the Debtor and the

Town, which have been approved by the Bankruptcy Court [ECF Nos. 204 and 543], which

consists of: (i) a payment in the amount of $250,000 that the Town has already received in or

around April 2019, and (ii) a second payment in the amount of $100,000 that will be provided

within 6 days of the Sale Approval Order becoming final and non-appealable. Class 2 is impaired,

and therefore, the holder of the Town Claims in Class 2 is entitled to vote to accept or reject the

Plan.

         4.3     Class 3 – Allowed Unsecured Claims. In full satisfaction, settlement, release,

extinguishment and discharge of such Claim, each holder of an Allowed Unsecured Claim against

the Debtor’s Estate shall receive Distributions on a pro rata basis with the Holders of all Allowed

Claims in this Class 3 from available cash on deposit from time to time with the Debtor and/or the

Liquidating Trustee, up to the full amount of each Allowed Claim, from: (i) the remaining Sale

Proceeds, after the payment in full of all Allowed Trade Creditor Secured Claims and the Allowed

Town Claims, (ii) the Litigation Claims Proceeds, subject to the terms below, and (iii) the

remaining funds, if any, in the Sale Proceeds Reserve, following the complete administration of

the Case. The foregoing Distributions shall be made as soon as reasonably practicable following

the latest to occur of: (i) the Effective Date, (ii) the first Business Day after the date that is fourteen

(14) Business Days after the date such Unsecured Claim becomes Allowed; and (iii) a later date

or dates agreed to by the Liquidating Trustee and the holder of an Allowed Unsecured Claim. The

foregoing Distributions shall be made in accordance with the terms of the Confirmation Order, the
{2234/000/00486333}                         19
51125269;1
               Case 18-19441-EPK       Doc 1469      Filed 12/26/19      Page 22 of 92



Plan, and the Liquidating Trust Agreement; provided that, no Distribution shall be made to Holders

of Unsecured Claims unless and until all Allowed Administrative Claims, all Allowed Professional

Fee Claims, all Allowed Priority Tax Claims, all U.S. Trustee Fees, and all Allowed Claims in

Classes 1 through 2 have been paid in full, reserved or otherwise resolved. Class 3 is impaired,

and therefore, the holders of the Claims in Class 3 are entitled to vote to accept or reject the Plan.

All Claims held by EB-5 Creditors constitute Unsecured Claims.



         4.4     Class 4 – Equity Interests in the Debtor. Class 4 are the Equity Interests in the

Debtor. Holders of Class 4 Equity Interest will not receive or retain any property under the Plan.

All holders of Equity Interests in the Debtor shall be extinguished on the Effective Date. The

Debtor will not be soliciting votes from Class 4 Equity Holders and thus the holders of Class 4

Equity Interest are deemed to reject the Plan.

                                           ARTICLE V

                     ALLOWANCE AND DISALLOWANCE OF CLAIMS

         5.1     Objections to Claims and Equity Interests. Subject to further order of the

Bankruptcy Court, the Debtor or the Liquidating Trustee, as applicable, may file objections to

Claims when and as required by Rule 3007-1(B) of the Local Rules for the United States

Bankruptcy Court for the Southern District of Florida or as provided by order of the Bankruptcy

Court. The Debtor or Liquidating Trustee, as applicable, shall have the authority to file, settle,

compromise, withdraw, arbitrate or litigate to judgment objections to Claims pursuant to

applicable procedures established by the Bankruptcy Code, the Bankruptcy Rules and the Plan.

The failure of any such party to object to any Claim for voting purposes shall not be deemed a

waiver of such party’s right to object to, or re-examine, any such Claim in whole or in part.

        To the extent that an objection to a Claim is filed and remains unresolved as of the Effective
{2234/000/00486333}                           20
51125269;1
               Case 18-19441-EPK      Doc 1469      Filed 12/26/19    Page 23 of 92



Date, Distributions on such Disputed Claim or Disputed Equity Interest shall not be made unless

and until a Final Order is entered by the United States Bankruptcy Court for the Southern District

of Florida allowing such Disputed Claim or portion thereof. The Debtor or Liquidating Trustee,

as applicable, shall account for all Disputed Claims at such time as a Distribution is made under

this Plan through the disputed claims fund (the “Disputed Claims Fund”). On and after the

Effective Date, the Liquidating Trustee shall prosecute in the place of the Debtor any and all

outstanding objections to Claims.

         5.2     Delay of Distribution on a Disputed Claim. No distribution will be made on

account of a Disputed Claim unless such Disputed Claim is Allowed as provided for in the Plan.

         5.3     Establishment of Disputed Claims Fund. On the Effective Date of the Plan, or

as soon thereafter as possible, the Liquidating Trustee shall establish the Disputed Claims Fund.

Claims estimated by the Bankruptcy Court at $0 for all purposes in the Case are disallowed in their

entirety and will not be accounted for in the Disputed Claims Fund. The Debtor or Liquidating

Trustee, as applicable, shall be responsible for making the Distributions to the Holders of Allowed

Claims pursuant to the terms of the Plan, provided that the Disputed Claims Fund, if applicable, is

maintained and includes sufficient funds to pay and reserve for all Post-Confirmation

Administrative Claims, accruing interest on Disputed Claims, if any, and potential fees, costs,

penalties or other charges against the Estate that could be incurred in connection with the

allowance of a Disputed Claim to the extent permitted in such contract by and between the Debtor

and Holder of the Disputed Claim.

         To the extent there exist as of the Effective Date any Disputed Claims in any Class, the

Debtor or Liquidating Trustee, as applicable, shall cause Cash to be reserved from any Distribution

in an amount equal to the portion of such Distribution to which such Disputed Claim would be

entitled if Allowed in the amount asserted by the Holder of such Disputed Claim, inclusive of
{2234/000/00486333}                       21
51125269;1
               Case 18-19441-EPK       Doc 1469      Filed 12/26/19     Page 24 of 92



accruing interest on Disputed Claims, and potential fees, costs, penalties or other charges against

the Estate that could be incurred in connection with the allowance of a Disputed Claim to the extent

permitted in such contract by and between the Debtor and Holder of the Disputed Claim. If a

Disputed Claim is thereafter Allowed, in part or in full, then the Debtor or Liquidating Trustee, as

applicable, shall, from Cash deposited into the Disputed Claims Fund allocable to such Claim,

distribute to the Holder of any such Claim an amount equal to such Holder’s permitted share, based

on such Allowed Claim, of all Distributions previously made to Holders of Allowed Claims in the

Class of Claims at issue. The balance, if any, of the Cash reserved for such Disputed Claim,

including in the event the Disputed Claim is disallowed in its entirety, shall be held by the

Liquidating Trustee.

                                           ARTICLE VI

       PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         Executory Contracts entered into by the Debtor prior to the Petition Date, shall be treated

as follows:

         6.1     Assumption and Rejection. The Debtor has sold substantially all of its hard Assets

pursuant to the Sale Approval Order. The contracts not otherwise assumed, assumed and assigned,

or rejected pursuant to §365 of the Bankruptcy Code in connection with the Sale of the Debtor’s

Assets shall be deemed rejected as of the Effective Date unless rejected by the Debtor sooner or

otherwise subject to a pending motion to extend time to assume or reject. However, there shall be

no rejection of the director and officer insurance policy, if any.

         6.2     Rejection Claims. The Confirmation Order shall constitute an Order of the

Bankruptcy Court approving all such rejections hereunder as of the Effective Date. Any Claim for

damages arising from any such rejection, which Claim is not otherwise already resolved in the

Sale Approval Order or through a settlement between the Debtor and other party to the Executory
{2234/000/00486333}                       22
51125269;1
               Case 18-19441-EPK        Doc 1469     Filed 12/26/19      Page 25 of 92



Contract, must be filed by the earlier of (i) the date set forth in the Confirmation Order or other

Final Order of the Bankruptcy Court, or (ii) within 30 days after the mailing of notice of the entry

of the Confirmation Order or such Claim shall be forever barred, shall not be enforceable against

the Debtor, the Debtor’s Estate, the Liquidating Trust, the Liquidating Trustee, or any of the Assets

of the Debtor’s Estate, and shall receive no Distribution under this Plan or otherwise on account

of such Claim. All Allowed Rejection Claims shall be treated in Class 3.

                                           ARTICLE VII

                         MEANS FOR IMPLEMENTATION OF THE PLAN

         7.1     Execution of Liquidating Trust Agreement. On or before the Effective Date, the

Liquidating Trust Agreement shall be executed by the Debtor and the Liquidating Trustee and all

other necessary steps shall be taken to establish the Liquidating Trust which shall be for the benefit

of the Liquidating Trust Beneficiaries, as provided in Section 4.3 of the Plan, whether or not they

have Allowed Claims on or after the Effective Date. In the event there is a conflict between the

terms of this Section and the terms of the applicable Liquidating Trust Agreement, the terms of

this Section shall govern. The Liquidating Trust Agreement may provide powers, duties, and

authorities in addition to those explicitly stated herein, but only to the extent that such powers,

duties, and authorities do not affect the status of the Liquidating Trust as a “liquidating trust” for

United States federal income tax purposes.

         7.2     [Intentionally left blank]

         7.3     The Liquidating Trust

                 7.3.1    Purpose of the Liquidating Trust. The Liquidating Trust is created solely

         to implement the terms of the Plan. The primary purposes of the Liquidating Trust are to

         collect and liquidate the Assets, pursue those claims and Causes of Action transferred to,

        and vested in, the Liquidating Trust as Assets and distribute to the Liquidating Trust
{2234/000/00486333}                       23
51125269;1
             Case 18-19441-EPK            Doc 1469     Filed 12/26/19    Page 26 of 92



         Beneficiaries all proceeds from the liquidation of the Assets pursuant to the terms of the

         Plan and in accordance with Treasury Regulation Section 301.7701-4(d). Under no

         circumstances shall the Liquidating Trustee have any power to engage in any trade or

         business or any other activity except as specifically provided herein or otherwise

         reasonably necessary and advisable for the orderly liquidation and distribution of the

         Assets.

                   7.3.2   Liquidating Trust Assets. The Liquidating Trust shall consist of the

         Liquidating Trust Assets after Distribution by the Debtor on the Effective Date. The

         Debtor shall transfer the Liquidating Trust Assets to the Liquidating Trust. Such transfer

         shall be exempt from any stamp, real estate transfer, mortgage reporting, sales, use or other

         similar tax pursuant to section 1146(a) of the Bankruptcy Code and any other applicable

         law. In connection with the transfer of the Liquidating Trust Assets to the Liquidating

         Trust, such assets, including, without limitation, rights, Litigation Claims, and Causes of

         Action, shall vest in the Liquidating Trustee on the Effective Date solely in its capacity as

         such.

                   7.3.3   Governance of the Liquidating Trust. The Liquidating Trust shall be

         governed by the Liquidating Trustee according to the Liquidating Trust Agreement.

                   7.3.4   The Liquidating Trustee. The Liquidating Trustee shall mean, subject to

         Bankruptcy Court approval, Cary Glickstein, the Liquidating Trustee named to administer

         the Liquidating Trust, and all successor Liquidating Trustees. The Liquidating Trustee shall

         be deemed to have been appointed as the Estate’s representative by the Bankruptcy Court

         pursuant to section 1123(b)(3)(B) of the Bankruptcy Code.

                   7.3.5   Role of the Liquidating Trustee. In furtherance of and consistent with the

         purpose of the Liquidating Trust and the Plan, the Liquidating Trustee shall, among other
{2234/000/00486333}                         24
51125269;1
             Case 18-19441-EPK          Doc 1469      Filed 12/26/19     Page 27 of 92



         things, have the rights, powers and duties, subject to the limitations set forth in the

         Liquidating Trust Agreement: (i) to hold, manage, dispose of, sell, convert to Cash, and

         distribute the Liquidating Trust Assets, including investigating, prosecuting and resolving

         the Litigation Claims and Causes of Action belonging to the Liquidating Trust; (ii) to hold

         the Liquidating Trust Assets for the benefit of the Liquidating Trust Beneficiaries that are

         entitled to distributions therefrom under the Plan, whether their Claims are Allowed on or

         after the Effective Date; (iii) in the Liquidating Trustee's reasonable business judgment, to

         investigate, prosecute, settle, liquidate, dispose of, and/or abandon the Liquidating Trust

         Assets, including rights, Litigation Claims, Causes of Action, or litigation of the

         Liquidating Trust; (iv) to monitor and enforce the implementation of the Plan; (v) to file

         all tax and regulatory forms, returns, reports and other documents and financial information

         required with respect to the Liquidating Trust or the Debtor; (vi) in the Liquidating

         Trustee's reasonable business judgment, to reconcile and object to Claims against the

         Debtor or the applicable Liquidating Trust, and manage, control, prosecute and/or settle on

         behalf of the applicable Estate and/or Liquidating Trust Objections to Claims on account

         of which the Liquidating Trustee will be responsible (if Allowed) for making distributions

         under the Plan; (vii) to take all actions necessary, and create any documents necessary, to

         wind up the affairs of the Debtor and to implement the Plan; (viii) to hold, manage, and

         distribute Cash or non-Cash Liquidating Trust Assets obtained through the exercise of its

         power and authority; (ix) to act as a signatory to the Debtor for all purposes, including

         those associated with the novation of contracts or other obligations arising out of the sales

         of the Debtor’s Assets; (x) to dispose of the books and records transferred to the

         Liquidating Trustee in a manner deemed appropriate by the Liquidating Trustee in

         accordance with applicable law; provided, however, that the Liquidating Trustee shall not
{2234/000/00486333}                         25
51125269;1
             Case 18-19441-EPK          Doc 1469       Filed 12/26/19     Page 28 of 92



         dispose of any books and records that are reasonably likely to pertain to pending litigation

         in which the Debtor or its current or former officers or directors are a party without further

         order of the Bankruptcy Court; (xi) to take all necessary action and file all appropriate

         motions to obtain an order closing the Chapter 11 Case; (xii) to enter into and exercise

         rights under contracts that are necessary or desirable to the administration of the

         Liquidating Trust and execute any documents or pleadings related to the liquidation of the

         Liquidating Trust Assets or other matters related to the Liquidating Trust; (xiii) to establish

         and maintain bank accounts and terminate such accounts as the Liquidating Trustee deems

         appropriate; (xiv) to set off amounts owed to the Debtor against distributions to Liquidating

         Trust Beneficiaries; (xv) to bring suits or defend itself against such suits, if any, as the

         Liquidating Trustee determines in connection with any matter arising from or related to the

         Plan or the Liquidating Trust Agreement that affects in any way the rights or obligations

         of the Liquidating Trust, the Liquidating Trustee or the Liquidating Trust Beneficiaries;

         (xvi) to obtain and maintain insurance coverage with respect to the liabilities and

         obligations of the Liquidating Trustee; (xvii) to take all actions necessary and appropriate

         to minimize any adverse state or federal tax consequences to the Liquidating Trust

         Beneficiaries provided such actions do not result in an adverse tax consequence to the

         Liquidating Trust and are consistent with and are not contrary to the treatment of the

         Liquidating Trust as a “grantor trust” for United States federal income tax purposes; and

         (xviii) to take such other and further actions as are permitted by the Plan and are not

         inconsistent with the Plan and the Liquidating Trust Agreement. In all circumstances, the

         Liquidating Trustee shall act in the best interests of all beneficiaries of the Liquidating

         Trust in furtherance of the purposes of the Liquidating Trust. For the avoidance of doubt,

         and without limitation of the foregoing, the Liquidating Trustee shall explicitly have the
{2234/000/00486333}                          26
51125269;1
             Case 18-19441-EPK           Doc 1469       Filed 12/26/19      Page 29 of 92



         authority to: (i) investigate, prosecute, settle, liquidate, dispose of, and/or abandon any and

         all Claims, Causes of Action, and Litigation Claims, including but not limited to, any and

         all director and officer claims; and (ii) file all tax and regulatory forms, returns, reports and

         other documents and financial information required with respect to the Debtor or the

         Liquidating Trust, and request a prompt determination of such requests; and (iii)

         investigate, prosecute, settle, liquidate, dispose of, and/or abandon any and all other

         Claims, Causes of Action, and Litigation Claims reserved in Article 8 of the Plan.

                 7.3.6   Liquidating Trustee’s Tax Powers.

                 (a) Following the Effective Date, the Liquidating Trustee shall prepare and file (or

         cause to be prepared and filed), on behalf of the Debtor and the Liquidating Trust all tax

         returns, reports, certificates, forms or similar statements or documents (collectively, “Tax

         Returns”) required to be filed or that the Liquidating Trustee otherwise deems appropriate,

         including the filing of amended Tax Returns or requests for refunds.

                 (b) For all taxable periods ending on or prior to the Effective Date, the Liquidating

         Trustee shall have full and exclusive authority in respect of all taxes of the Debtor, to the

         same extent as if the Liquidating Trustee were the Debtor in possession.

                 (c) In furtherance thereof, the Debtor shall execute on or prior to the Effective Date

         a power of attorney authorizing the Liquidating Trustee to take actions consistent with

         Section 7.4.6(a) and (b) of the Plan to the same extent as if the Liquidating Trustee were

         the Debtor.

                 (d) Following the Effective Date, the Liquidating Trust shall be entitled to the entire

         amount of any refunds and credits (including interest thereon) with respect to or otherwise

         relating to any taxes (i) of the Debtor to the same extent as the Debtor would otherwise be

         entitled with respect to any taxable period ending on or prior to the Effective Date and (ii)
{2234/000/00486333}                            27
51125269;1
             Case 18-19441-EPK          Doc 1469      Filed 12/26/19      Page 30 of 92



         of the Debtor to the same extent as the Debtor would otherwise be entitled with respect to

         any taxable period ending after the Effective Date.

                (e) The Liquidating Trustee and the Debtor shall reasonably cooperate with one

         another, and shall cause their respective Affiliates, officers, employees, agents, auditors

         and other representatives to reasonably cooperate, in preparing and filing all Tax Returns

         (including amended Tax Returns and claims for refunds) and in resolving all disputes and

         audits with respect to all taxable periods relating to the Debtor. Any information obtained

         under this Section shall be kept confidential, except as may be otherwise necessary in

         connection with the filing of Tax Returns or claims for refunds or in conducting an audit

         or other proceeding.

                (f) Non-transferability of the Liquidating Trust Beneficial Interests. The

         Liquidating Trust Beneficial Interests shall not be certificated and shall not be transferable

         or assignable except by will, intestate succession or operation of law.

                (g) Cash. The Liquidating Trustee may invest Cash (including any earnings thereon

         or proceeds therefrom) in any manner permitted to be made by a liquidating trust within

         the meaning of Treasury Regulation section 301.7701-4(d), as reflected therein, or under

         applicable Internal Revenue Service guidelines, rulings, or other controlling authorities.

                (h) Distribution of the Liquidating Trust Assets. The Liquidating Trustee shall

         make Distributions to the Holders of the Liquidating Trust Beneficiaries of all Cash on

         hand in accordance with the terms of the Liquidating Trust Agreement and the priorities

         set forth in this Plan (including any Cash received from the Debtor on the Effective Date)

         except such amounts (i) as are retained by the Liquidating Trust on account of Disputed

         Claims, (ii) as are reasonably necessary to meet contingent liabilities and to maintain the

         value of the Liquidating Trust Assets during liquidation, (iii) as are necessary to pay
{2234/000/00486333}                        28
51125269;1
             Case 18-19441-EPK          Doc 1469      Filed 12/26/19      Page 31 of 92



         reasonably incurred and anticipated fees and expenses (including any taxes imposed on the

         Liquidating Trust or in respect of the Liquidating Trust Assets) of the Liquidating Trust,

         the Liquidating Trustee, and (iv) as are necessary to satisfy other liabilities incurred and

         anticipated by the Liquidating Trust or imposed on the Liquidating Trust in accordance

         with this Plan or the applicable Liquidating Trust Agreement.

                (i) Costs and Expenses of the Liquidating Trust. The costs and expenses of the

         Liquidating Trust, and the reasonable fees and expenses of the Liquidating Trustee and the

         Liquidating Trustee’s professionals, United States Trustee fees, and the fees and expenses

         of maintaining the Disputed Claims Fund, shall be paid out of the Liquidating Trust Assets.

         Those professionals shall continue to file fee applications with the Court for services

         provided to the Liquidating Trust and Liquidating Trustee, and all requests of professionals

         retained by the Liquidating Trust for payment of fees or expenses shall be made by means

         of an interim or final fee application and shall be subject to the approval of, and review by,

         the Court to ensure that such payment conforms to the terms of any engagement agreement,

         the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules.

                (j) Compensation of the Liquidating Trustee. The Liquidating Trustee shall be

         entitled to reasonable compensation as set forth in the Liquidating Trust Agreement.

                (k) Retention of Professionals by the Liquidating Trustee. The Liquidating

         Trustee may retain and compensate attorneys and other professionals to assist in its duties

         as Liquidating Trustee on such terms (including on a contingency or hourly basis) as the

         Liquidating Trustee deems appropriate without Bankruptcy Court approval. Without

         limiting the foregoing, the Liquidating Trustee may retain any professional that represented

         the Debtor or other parties in interest in this Chapter 11 Case. Those professionals shall

         continue to file fee applications with the Court for services provided to the Liquidating
{2234/000/00486333}                           29
51125269;1
             Case 18-19441-EPK           Doc 1469      Filed 12/26/19      Page 32 of 92



         Trust and Liquidating Trustee, and all requests of professionals retained by the Liquidating

         Trust for payment of fees or expenses shall be made by means of an interim or final fee

         application and shall be subject to the approval of, and review by, the Court to ensure that

         such payment conforms to the terms of any engagement agreement, the Bankruptcy Code,

         the Bankruptcy Rules, the Local Bankruptcy Rules.

                 (l) Federal Income Tax Treatment of the Liquidating Trust. For all U.S. federal

         income tax purposes, all parties (including, without limitation, the Debtor, the Liquidating

         Trustee and the Liquidating Trust Beneficiaries) shall treat the transfer of the Liquidating

         Trust Assets to the Liquidating Trust as: (A) a transfer of the Liquidating Trust Assets

         (subject to any obligations relating to those assets) directly to those Holders of Allowed

         Class 3 Claims and Holders of Disputed Claims receiving Beneficial Interests in the

         Liquidating Trust (“Liquidating Trust Beneficial Interests”), followed by (B) the transfer

         by such Liquidating Trust Beneficiaries to the Liquidating Trust of the Liquidating Trust

         Assets in exchange for the applicable Liquidating Trust Beneficial Interests.

                 Accordingly, those Holders of Allowed Class 3 Claims and Holders of Disputed

         Claims receiving Liquidating Trust Beneficial Interests shall be treated for United States

         federal income tax purposes as the grantors and deemed owners of their respective share

         of the Liquidating Trust Case Assets. The foregoing treatment shall also apply, to the extent

         permitted by applicable law, for state and local income tax purposes. Notwithstanding the

         foregoing, (i) in the event that any portion of the Liquidating Trust is treated as a “qualified

         settlement fund” pursuant to Section 1.468B-1 of the Treasury Regulations, the United

         States federal income tax consequences shall be determined in accordance with the rules

         set forth in Section 468B of the Internal Revenue Code and the Treasury Regulations

         thereunder; and/or (ii) in the event that the Liquidating Trustee timely elects to treat any
{2234/000/00486333}                            30
51125269;1
             Case 18-19441-EPK          Doc 1469      Filed 12/26/19      Page 33 of 92



         Liquidating Trust Assets allocable to the Disputed Claims Reserve as a “disputed

         ownership fund” pursuant to Section 1.468B-9(c)(2)(ii) of the Treasury Regulations, any

         Holders of such Disputed Claims shall, to the extent of such Disputed Claims, not be treated

         as having received any portion of the Liquidating Trust Assets transferred to the

         Liquidating Trust hereunder and shall not be deemed as grantors of the Liquidating Trust

         to the extent of such Disputed Claims, but rather shall be subject to United States federal

         income taxation in accordance with the rules set forth in Section 468B of the Internal

         Revenue Code and the Treasury Regulations thereunder.

                (m) Tax Reporting. The Liquidating Trustee shall file returns (including United

         States federal returns) for the Liquidating Trust treating the Liquidating Trust as a grantor

         trust pursuant to Treasury Regulations section 1.671-4(a) and in accordance with this

         Section. The Liquidating Trustee shall also annually (but not later than sixty (60) days

         following the end of each calendar year) send to each Holder of a Liquidating Trust

         Beneficial Interest a separate statement setting forth the Holder’s share of items of income,

         gain, loss, deduction or credit and will instruct all such Holders to report such items on

         their United States federal income tax returns or to forward the appropriate information to

         their respective beneficial Holders with instructions to report such items on their United

         States federal income tax returns. The Liquidating Trustee shall also file (or cause to be

         filed) any other statements, returns or disclosures relating to the Liquidating Trust that are

         required by any governmental unit. Notwithstanding the foregoing, in the event that the

         Liquidating Trustee timely elects to treat any Liquidating Trust Assets allocable to the

         Disputed Claims Reserve as a “disputed ownership fund” pursuant to Section 1.468B-

         9(c)(2)(ii) of the Treasury Regulations, any Holders of such Disputed Claims who, as of

         the Effective Date, are Holders of Disputed Claims shall, to the extent of such Disputed
{2234/000/00486333}                         31
51125269;1
             Case 18-19441-EPK         Doc 1469      Filed 12/26/19     Page 34 of 92



         Claims, be subject to United States federal income taxation in accordance with the rules

         set forth in Section 468B of the Internal Revenue Code and the Treasury Regulations

         thereunder.

                (n) As soon as practicable after the Effective Date, the Liquidating Trustee shall

         make a good-faith valuation of the Liquidating Trust Assets, and such valuation shall be

         made available from time to time, to the extent relevant, and shall be used consistently by

         all parties (including the Debtor, the Liquidating Trustee and the Liquidating Trust

         Beneficiaries) for all United States federal income tax purposes.

                (o) In furtherance of the provisions of the Plan, the Liquidating Trust's taxable

         income shall be allocated annually among the Liquidating Trust Beneficiaries (including

         Holders of Disputed Claims ) and shall be determined in good faith by the Liquidating

         Trustee by reference to the manner in which an amount of Cash representing such taxable

         income would be distributed (were such Cash permitted to be distributed at such time) if,

         immediately prior to such deemed distribution, the Liquidating Trust had distributed all its

         assets (valued at their tax book value) to the Holders of the Liquidating Trust Beneficial

         Interests, adjusted for prior taxable income and loss and taking into account all prior and

         concurrent distributions from the Liquidating Trust. Similarly, taxable loss of the

         Liquidating Trust shall be allocated in good faith by the Liquidating Trustee by reference

         to the manner in which an economic loss would be borne immediately after a hypothetical

         liquidating distribution of the remaining Liquidating Trust Assets. The tax book value of

         the Liquidating Trust Assets for this purpose shall equal their fair market value on the

         Effective Date, adjusted in accordance with tax accounting principles prescribed by the

         Tax Code, the applicable Treasury Regulations, and other applicable administrative and

         judicial authorities and pronouncements, as determined in good faith by the Liquidating
{2234/000/00486333}                         32
51125269;1
             Case 18-19441-EPK           Doc 1469      Filed 12/26/19      Page 35 of 92



         Trustee. Notwithstanding the foregoing, in the event that the Liquidating Trustee timely

         elects to treat any Liquidating Trust Assets allocable to the Disputed Claims Reserve as a

         “disputed ownership fund” pursuant to Section 1.468B-9(c)(2)(ii) of the Treasury

         Regulations, any Holders of such Disputed Claims who, as of the Effective Date, are

         Holders of Disputed Claims shall, to the extent of such Disputed Claims, be subject to

         United States federal income taxation in accordance with the rules set forth in Section 468B

         of the Internal Revenue Code and the Treasury Regulations thereunder.

                (p) Subject to definitive guidance from the Internal Revenue Service or a court of

         competent jurisdiction to the contrary (including the receipt by the Liquidating Trustee of

         a private letter ruling if the Liquidating Trustee so requests one, or the receipt of an adverse

         determination by the Internal Revenue Service upon audit if not contested by the

         Liquidating Trustee), the Liquidating Trustee may (A) timely elect to treat any Liquidating

         Trust Assets allocable to the Disputed Claims Reserve as a "disputed ownership fund"

         governed by Treasury Regulation section 1.468B-9, and (B) to the extent permitted by

         applicable law, report consistently with the foregoing for state and local income tax

         purposes. All parties (including the Liquidating Trustee, the Debtor, and the Liquidating

         Trust Beneficiaries) shall report for United States federal, state and local income tax

         purposes consistently with the foregoing.

                (q) The Liquidating Trustee shall be responsible for payment, out of the Liquidating

         Trust Assets, of any taxes imposed on the trust or its assets, including the Disputed Claims

         Reserve. In the event, and to the extent, any Cash retained on account of the Disputed

         Claims in the Disputed Claims Reserve is insufficient to pay the portion of any taxes

         attributable to the taxable income arising from the assets allocable to, or retained on

         account of, Disputed Claims, such taxes shall be (i) reimbursed from any subsequent Cash
{2234/000/00486333}                          33
51125269;1
             Case 18-19441-EPK           Doc 1469      Filed 12/26/19      Page 36 of 92



         amounts retained on account of Disputed Claims, or (ii) to the extent such Disputed Claims

         have subsequently been resolved, deducted from any amounts otherwise distributable by

         the Liquidating Trustee as a result of the resolution of such Disputed Claims.

                 (r) The Liquidating Trustee may request an expedited determination of taxes of the

         Liquidating Trust, including the Disputed Claims Reserve, or the Debtor under section

         505(b) of the Bankruptcy Code for all returns filed for, or on behalf of, the Liquidating

         Trust or the Debtor for all taxable periods through the dissolution of the Liquidating Trust.

                 (s) Dissolution and Duration. The Liquidating Trust shall remain in existence and

         continue in full force and effect until all of the following shall have occurred: (a) the Assets

         have been reduced to Cash or the Liquidating Trustee has determined that it is impractical

         or not in the best interest of the Liquidating Trust Beneficiaries to do so; (b) all costs,

         expenses and obligations incurred in administering the Liquidating Trust have been paid

         and discharged; (c) the Assets have been distributed to the Liquidating Trust Beneficiaries

         in accordance with the Plan; and (d) a final report has been filed and a Final Decree closing

         the Chapter 11 Case has been entered; provided, however, that the Liquidating Trust shall

         not remain in existence more than five years from the date of this Agreement, unless

         extended pursuant to the terms hereof. If warranted by the facts and circumstances provided

         for in the Plan, and subject to the approval of the Bankruptcy Court of a motion of the

         Liquidating Trustee seeking an extension of the term of the Liquidating Trust as necessary

         to the purpose of the Liquidating Trust, then the term of the Liquidating Trust may be

         extended for a finite term based on the particular circumstances. Each extension must be

         approved by the Bankruptcy Court within six months of the beginning of the extended term

         with notice thereof to all Trust Beneficiaries. Notwithstanding the foregoing, the


{2234/000/00486333}                            34
51125269;1
             Case 18-19441-EPK          Doc 1469      Filed 12/26/19     Page 37 of 92



         Liquidating Trust shall in no event remain in existence for more than twenty-one years

         from the Effective Date.

                (t) Indemnification of Liquidating Trustee and Liquidating Trust

         Professionals; Bond and Insurance. The Liquidating Trustee and the Liquidating

         Trustee’s attorneys, employees, officers, directors, agents, representatives, and

         professionals, as the case may be, shall be held harmless and shall not be liable for actions

         taken or omitted in their capacity as, or on behalf of, the Liquidating Trustee, except those

         acts that are determined by Final Order to have arisen out of their own intentional fraud,

         willful misconduct or gross negligence, and each shall be entitled to be indemnified, held

         harmless, and reimbursed for fees and expenses including, without limitation, reasonable

         attorney’s fees, which such Persons and Entities may incur or may become subject to or in

         connection with any action, suit, proceeding or investigation that is brought or threatened

         against such Persons or Entities in respect of that person’s or entity’s or the Liquidating

         Trustee’s actions or inactions regarding the implementation or administration of this Plan,

         the Liquidating Trust or the Liquidating Trust Agreement or the discharge of their duties

         hereunder or thereunder, except for any actions or inactions that are determined by Final

         Order to have arisen from intentional fraud, willful misconduct or gross negligence. Any

         claim of the Liquidating Trustee and the other parties entitled to indemnification under this

         section, to be indemnified, held harmless, or reimbursed shall be satisfied solely from the

         Liquidating Trust Assets, including but not limited to the Sale Proceeds Reserve, or any

         applicable insurance coverage. The Liquidating Trustee shall be entitled to rely, in good

         faith, on the advice of their retained professionals regardless of whether such advice is

         provided in writing or verbally. Notwithstanding the foregoing, the Liquidating Trustee

         shall not be under any obligation to consult with his retained professionals, and his
{2234/000/00486333}                        35
51125269;1
             Case 18-19441-EPK          Doc 1469       Filed 12/26/19     Page 38 of 92



         determination not to do so shall not result in the imposition of liability on the Liquidating

         Trustee unless such determination is based on willful misconduct, gross negligence, or

         intentional fraud.

                As a condition to serving as Liquidating Trustee, the Liquidating Trustee, and any

         successor trustee, shall post a bond in favor of the Liquidating Trust in an amount that is

         not less than the amount of Cash held by the Liquidating Trust on the Effective Date, which

         bond shall be in substantially the same form as is required by the United States Trustee for

         trustees in the Southern District of Florida. For the avoidance of doubt, the Liquidating

         Trust shall be responsible for all costs associated with the posting of the foregoing bond,

         including the premium associated with such bond. In addition, the Liquidating Trustee is

         hereby authorized, out of funds available from the Liquidating Trust, to obtain all

         reasonably necessary insurance coverage for himself and the Liquidating Trust, its agents,

         representatives, employees or independent contractors whether as a named insured on the

         Trustee’s policies or otherwise, including, but not limited to, coverage with respect to (a)

         appropriate directors and officers/trustee liability insurance,(b) any property that is or may

         in the future become the property of the Liquidating Trust and (c) the liabilities, duties, and

         obligations of the Liquidating Trustee and the Liquidating Trust. The foregoing bond shall

         be subject to approval by the Court. Such bond shall be subject to discharge and release

         upon an appropriate motion and order from the Court upon the Liquidating Trustee’s

         resignation, death or removal, or for other cause.

                7.3.7   Cancellation and Termination of Existing Agreements and Interests.

         Except as otherwise provided in the Plan, on the Effective Date, all certificates, notes,

         securities, equity interests, and any and all other instruments evidencing any Claim or

         Interest against or in the Debtor, shall be deemed automatically cancelled and terminated
{2234/000/00486333}                            36
51125269;1
             Case 18-19441-EPK           Doc 1469      Filed 12/26/19     Page 39 of 92



         as permitted by section 1123(a)(5)(F) of the Bankruptcy Code without further act or action

         under any applicable agreement, law, regulation, order or rule; provided, however, that the

         Interests and any and all other instruments evidencing any Claim or Interest against or in

         the Debtor shall continue in effect solely for the purposes of (i) allowing a Holder of an

         Allowed Claim of Interest to receive their distributions under the Plan (if any), (ii)

         enforcing the terms of the subordination provisions in any such Claim or Interest, (iii)

         allowing the Liquidating Trustee to make the distributions, if any, on account of Allowed

         Claims or Interest, (iv) allowing the Liquidating Trustee to perform any necessary

         administrative functions with respect to the distributions (if any) to be made on account of

         Allowed Claims and Interests.

                7.3.8   Settlement of Claims. Pursuant to Bankruptcy Rule 9019, in consideration

         for the classification, distribution, and resolution of Claims or Interests, and other benefits

         provided under the Plan, upon the Effective Date, the provisions of the Plan shall constitute

         a good-faith compromise and settlement of all Claims, Interests, or controversies resolved

         pursuant to the Plan. All Plan Distributions made to Creditors holding Allowed Claims or

         Interests in any Class are intended to be and shall be final and, except as otherwise provided

         in Article 4, no Plan distribution to a Holder of a Claim or Interest in one Class shall be

         shared with or reallocated to the Holders of any Claim or Interest in another Class by virtue

         of any prepetition collateral trust agreement, shared collateral agreement, subordination

         agreement, other similar inter-creditor arrangement or deficiency claim.

                7.3.9   Resignation, Death or Removal of the Liquidating Trustee. The

         Liquidating Trustee may resign at any time; provided, however, that he shall file a motion

         with the Bankruptcy Court in connection therewith and request that a successor or

         replacement be appointed in accordance herewith, which motion shall be on notice to the
{2234/000/00486333}                        37
51125269;1
             Case 18-19441-EPK          Doc 1469      Filed 12/26/19      Page 40 of 92



         top twenty (20) Creditors holding Allowed Claims and the Office of the United States

         Trustee. The Office of the United States Trustee or any party in interest, by motion filed

         with the Bankruptcy Court, or the Bankruptcy Court on its own order to show cause, may

         seek to remove the Liquidating Trustee for cause, including under Section 324 of the

         Bankruptcy Code, or, if Section 324 is deemed inapplicable, then for the same reasons that

         would otherwise suffice under Section 324, for the violation of any material provision of

         the Plan, or in the event the Liquidating Trustee becomes incapable of acting hereunder as

         a result of physical or mental disability and such physical or mental disability continues for

         a period in excess of thirty (30) days (except in the case of death, in which instance the

         procedures for replacement will begin immediately). In the event of a resignation or

         removal, the Liquidating Trustee, unless he is incapable of doing so, shall continue to

         perform his duties hereunder until such a time as a successor is approved by a Final Order

         of the Bankruptcy Court. In the event the Liquidating Trustee resigns or is removed, the

         Liquidating Trust Beneficiaries, shall have 90 days to select a successor Liquidating

         Trustee by filing a motion with the Bankruptcy Court. If the Liquidating Trust

         Beneficiaries do not select a successor Liquidating Trustee, then the Office of the United

         States Trustee may file a motion with the Bankruptcy Court seeking an order directing the

         United States Trustee to select such successor.

                7.3.10 Preservation of Causes of Action. The Plan provides that, on behalf of

         the Liquidating Trust, the Liquidating Trustee shall have the right to prepare, file, pursue,

         prosecute and settle the Claims, Causes of Action and Litigation Claims whether or not

         such Claims, Causes of Action and Litigation Claims have been asserted or commenced as

         of the Effective Date, as a representative of the estate pursuant to Section 1123(b)(3)(B) of

         the Bankruptcy Code appointed for such purpose for the benefit of Holders of Allowed
{2234/000/00486333}                       38
51125269;1
             Case 18-19441-EPK          Doc 1469       Filed 12/26/19     Page 41 of 92



         Claims as set forth in the Plan and Confirmation Order. To the extent that certain Claims,

         Causes of Action and Litigation Claims are filed by the Debtor and are not resolved prior

         to the Effective Date, such Claims, Causes of Action and Litigation Claims will be

         transferred to and vest in the Liquidating Trust pursuant to the terms of the Plan. The

         Claims, Causes of Action and Litigation Claims, which are all specifically preserved,

         include specifically the following:2

                a.      Any and all claims and causes of action, including Causes of Action and

         Litigation Claims, under state or federal law against any and all of the director and officers,

         including present and former officers, directors, shareholders, principals, employees,

         agents and affiliates of, the Debtor and of any affiliates of the Debtor, and any professionals

         employed by the Debtor, including accountants, auditors and lawyers, including without

         limitation, in any way related to, including providing aid and assistance in connection with:

         (i) the operation, management, funding and fund raising of the Debtor against any director

         and officer, including without limitation, breach of fiduciary duty, negligence, negligent

         management, fraud, civil theft, civil RICO or conspiracy, conversion, alter ego,

         misrepresentation, professional malpractice, corporate advantage, theft of corporate

         opportunities, wasting of corporate assets, equitable subordination of claims, breach of

         contract and federal or state statutory claims (including securities laws violations), as well

         as aiding and abetting any of the above; (ii) the sale, transfer, exchange or disposition of

         any property of the Debtor or any of its affiliates, or any preferred stock, common stock or



2
  Notwithstanding the specificity of the claims and causes of action described herein, nothing in
the Plan or Disclosure Statement will limit or restrict in any way the rights of the Liquidating
Trustee in connection with pursuing any and all Claims, Causes of Action and Litigation Claims
pursuant to the terms of the Plan.

{2234/000/00486333}                             39
51125269;1
             Case 18-19441-EPK           Doc 1469       Filed 12/26/19      Page 42 of 92



         equity or similar interest or securities therein, either prior to or after the Petition Date; or

         (iii) the conversion, misappropriation or misapplication of property of the Debtor or any of

         its affiliates or any products or proceeds therefrom.

                 b.      Any and all claims, choses in action, causes of action suits, accounts,

         controversies, agreements, promises, rights to legal remedies, rights to equitable remedies,

         rights to payments and claims, whether known or unknown, reduced to judgment, not

         reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,

         disputed, undisputed, secured or unsecured and whether assertable directly or derivatively,

         in law, equity or otherwise, which are owned or held by, or have accrued to, the Debtor or

         the estate, whether arising before or after the Petition Date, including without limitation,

         those which are: (i) property of the Estate of the Debtor under and pursuant to Section 541

         of the Bankruptcy Code; (ii) for subrogation and contribution; (iii) for turnover; (iv) for

         avoidable transfers and preferences under and pursuant to Sections 542 through 550 and

         553 of the Bankruptcy Code and applicable state law; (v) to determine the extent, validity

         and priority of liens and encumbrances; (vi) for surcharge under Section 506(c) of the

         Bankruptcy Code; (vii) for subordination under Section 510 of the Bankruptcy Code; (viii)

         related to federal or state securities laws; (ix) direct or derivative claims or causes of action

         of any type or kind; (x) for professional malpractice against professionals employed by the

         Debtor; (xi) against any and all former officers and directors of the Debtor, including for

         breach of fiduciary duty or improper distributions; (xii) under and pursuant to any policies

         of insurance maintained by the Debtor, including without limitation, the directors’ and

         officers’ liability insurance policy; (xiii) for theft of corporate opportunity; (xiv) for

         collection on accounts, accounts receivables, loans, notes receivables or other rights to

         payment; (xv) for the right to seek a determination by the Bankruptcy Court of any tax,
{2234/000/00486333}                          40
51125269;1
             Case 18-19441-EPK          Doc 1469      Filed 12/26/19      Page 43 of 92



         fine or penalty relating to a tax, or any addition to a tax, under Section 505 of the

         Bankruptcy Code; (xvi) which arise under or as a result of any section of the Bankruptcy

         Code, including Section 362; and (xvii) against any lender of the Debtor related in any way

         to the lending relationship with the Debtor, and further including but not limited to claims

         against any such lender for exerting excessive or unreasonable control over the Debtor, for,

         charging, taking, reserving, collecting or receiving interest in excess of the highest lawful

         rate, for any breach of fiduciary duty, breach of any duty of fair dealing, breach of

         confidence, or any cause of action or defense based on the negligence of such lender, for

         any “lender liability” theories, breach of funding commitment, undue influence, duress,

         economic coercion, conflict of interest, negligence, bad faith, malpractice, violations of the

         Racketeer Influenced and Corrupt Organizations Act, intentional or negligent infliction of

         mental distress, tortious interference with contractual relations, tortious interference with

         corporate governance or prospective business advantage, breach of contract, fraud,

         mistake, deceptive trade practices, libel, slander, conspiracy, fraudulent conveyance, or any

         claim for wrongfully taking any action in connection with the foregoing; and (xviii) all

         claims against any Person with any connections with or to the Debtor, based in law or

         equity, including, without limitation, under the Bankruptcy Code, federal law or state law,

         whether direct, indirect, derivative or otherwise and whether asserted or unasserted as of

         the Effective Date.

                c.      Any and all claims and causes of action involving or in any way related to

         the collection of accounts receivables, notes receivables, loans receivables or other

         receivables owed to the Debtor.




{2234/000/00486333}                           41
51125269;1
               Case 18-19441-EPK       Doc 1469      Filed 12/26/19     Page 44 of 92



                 d.     Any and all claims and causes of action seeking to subordinate, equitably

         or otherwise, Claims filed against the Estate, or to re-characterize such Claims as Equity

         Interests in the Debtor.

         7.4     Sale Proceeds. The Sale Proceeds, to the extent they are held in escrow, shall be

released by any such escrow agent to the Debtor or Liquidating Trust on the Confirmation Date,

and the Debtor and LR shall expeditiously execute and transmit all documents and/or notices

required to effectuate such timely release.

                                         ARTICLE VIII

                             POST-CONFIRMATION LITIGATION

         8.1     Transfer and Enforcement of Litigation Claims and Causes of Action.

Pursuant to section 1123(b)(3) of the Bankruptcy Code, except as otherwise provided in this Plan

or the Confirmation Order, the Liquidating Trustee will have the exclusive right to investigate and

determine the appropriateness of enforcing any and all Causes of Action against any Entity and

rights of the Debtor that arose before or after the Petition Date, including but not limited to the

rights and powers of a trustee and debtor-in-possession, against any Entity whatsoever, including

but not limited to all avoidance powers granted to the Debtor under the Bankruptcy Code and all

Causes of Action and remedies granted pursuant to sections 502, 506, 510, 541, 542, 543, 544,

545, 547 through 551 and 553 of the Bankruptcy Code. Further, the Liquidating Trustee shall have

the exclusive right to prosecute and enforce any Litigation Claims as defined in Article 1. The

Claims that may be pursued post-Confirmation including Avoidance Actions (described below)

and Claims against certain of the Debtor’s insiders and their related or affiliated entities, include

without limitation the following:

                 8.1.1 Any and all director and officer claims, which includes claims or causes of

        action against the directors and officers. Specifically, and provided those Claims are
{2234/000/00486333}                        42
51125269;1
               Case 18-19441-EPK        Doc 1469      Filed 12/26/19     Page 45 of 92



         recognized claims under the Code and/or Florida law, director and officer claims, but are

         not limited to, alleged breaches of fiduciary duty of the Debtor’s former officers and

         directors. The Liquidating Trustee may also pursue Claims against any professionals,

         advisors, consultants, or other Persons who may have assisted such former officers in the

         misconduct that gives rise to such claims, as either principal tortfeasors or under an aiding

         and abetting theory, provided those Claims are recognized claims under the Code and/or

         Florida law.


                 8.1.2 In addition to any state law and federal law claims outlined above, the

         Liquidating Trustee may pursue preferential and/or fraudulent transfer claims against

         persons or entities for avoidance and recovery of certain prepetition transfers made to such

         Persons by the Debtors, and such claims shall be preserved for the benefit of the Estate and

         the Liquidating Trust.

         8.2     Reserved to the Liquidating Trustee shall also be the right to prosecute any

available Causes of Action and Objections to Claims, and such rights shall be preserved for the

benefit of the Estate and the Liquidating Trust.

         8.3     The Debtor is currently investigating causes of action that may commenced and

pursued pre- and post-confirmation against, among others, the Debtor’s current and former officers

and directors, the Debtor’s current and former management, the recipients of payments made by

the Debtor in the ninety days preceding the bankruptcy filing as listed on the Debtor’s currently

filed amended schedules and statement of financial affairs, or any subsequent amendments thereto,

and the recipients of payments made by the Debtor in the one year period preceding the bankruptcy

filing to insiders of the Debtor as listed on the Debtor’s currently filed amended schedules and

statement of financial affairs, or any subsequent amendments thereto.

{2234/000/00486333}                           43
51125269;1
                Case 18-19441-EPK       Doc 1469     Filed 12/26/19    Page 46 of 92



                                           ARTICLE IX

                 CONDITIONS PRECEDENT TO EFFECTIVENESS OF PLAN

         9.1 Conditions to the Effective Date. The Plan shall not become effective and the

Effective Date shall not occur unless and until:

                  9.1.1 The Bankruptcy Court shall have entered the Confirmation Order in form and

         substance reasonably satisfactory to the Debtor;

                  9.1.2 The Bankruptcy Court shall have approved the information contained in the

         Disclosure Statement as adequate pursuant to section 1125 of the Bankruptcy Code;

                  9.1.3 All documents, instruments and agreements, in form and substance

         reasonably satisfactory to the Debtor, provided for under this Plan or necessary to

         implement this Plan, shall have been executed and delivered by the parties thereto, unless

         such execution or delivery has been waived by the parties benefited thereby; and

                  9.1.4 The Debtor or Liquidating Trust has received the Sale Proceeds pursuant to

         Section 7.4 of the Plan.

                                            ARTICLE X

                                    EFFECT OF CONFIRMATION

         10.1     Binding Effect. The Plan shall be binding upon and inure to the benefit of the

Debtor, all present and former holders of Claims and Equity Interests, and their respective

successors and assigns.

         10.2     Compromise and Settlement. Notwithstanding anything contained in the Plan to

the contrary, the allowance, classification and treatment of all Allowed Claims and their respective

Distributions and treatments under the Plan take into account and conform to the relative priority

and rights of the Claims and Equity Interests in each Class with due regard to any contractual,

legal and equitable subordination rights relating thereto whether arising under general principles
{2234/000/00486333}                          44
51125269;1
                Case 18-19441-EPK      Doc 1469       Filed 12/26/19    Page 47 of 92



of equitable subordination, sections 510(b) and (c) of the Bankruptcy Code, or otherwise. As of

the Effective Date, any and all such rights described in the preceding sentence are settled and

compromised pursuant to the Plan. The Confirmation Order will constitute the Court’s finding and

determination that the settlements reflected in the Plan are (1) in the best interests of the Debtor,

its Estate and all holders of Claims, (2) fair, equitable and reasonable, (3) made in good faith, and

(4) approved by the Court pursuant to Bankruptcy Rule 9019.

         10.3     No Discharge of Debtor. Pursuant to section 1141(d)(3) of the Bankruptcy Code,

Confirmation of the Plan will not discharge Claims against the Debtor; provided, however, that no

holder of any Claim or Equity Interest may, on account of such Claim or Equity Interest, seek or

receive any payment or other Distribution from, or seek recourse against, any of the Estate, the

Liquidating Trust, the Liquidating Trustee, and/or their respective successors, assigns and/or

property, except as expressly provided in the Plan.

         10.4     Final Decree as to Debtor. Upon substantial consummation of the Plan, the

Debtor, or such other party as the Court shall designate in the Confirmation Order, shall file a

motion with the Court to obtain a final decree to close the case. Alternatively, the Court may enter

such a final decree on its own motion.

         10.5     Exculpation of Fiduciaries and Estate Professionals. The Confirmation Order

shall provide that (a) Cary Glickstein, (b) the Liquidating Trustee, and (c) professionals

employed by the Debtor, the Liquidating Trustee, or the Liquidating Trust, shall neither

have nor incur any liability to any person or entity, excluding the Debtor, Liquidating Trust,

and Liquidating Trustee, for any and all claims and causes of action arising on or after the

Petition Date up through the time this case is closed, involving or relating to any act taken

or omitted to be taken in connection with, or related to, formulating, negotiating, preparing,

disseminating, implementing, or administering the sale of property of the estate, or any other
{2234/000/00486333}                     45
51125269;1
                Case 18-19441-EPK     Doc 1469    Filed 12/26/19    Page 48 of 92



contract, instrument, release or other agreement or document created or entered into in

connection with the Plan or any other post-petition act taken or omitted to be taken in

connection with or in contemplation of the administration of the estate; provided, however,

that the foregoing provisions of this paragraph shall have no effect on the liability of any

person that results from any such act or omission that is determined to have constituted gross

negligence, willful misconduct, or fraud; provided further, that nothing contained in the

Confirmation Order shall preclude any governmental entity from pursuing a criminal, police

or regulatory action against any entity.

         10.6     Injunction. The Confirmation Order shall provide, among other things, that

all entities who have held, hold, or may hold Claims against or Equity Interests in the Debtor

are, with respect to any such Claims or Equity Interests, permanently, enjoined from and

after the Confirmation Date from taking any of the following actions (other than actions to

enforce any rights or obligations under the Plan): (i) commencing, conducting, or continuing

in any manner, directly or indirectly, any suit, action or other proceeding of any kind

(including any proceeding in a judicial, arbitral, administrative or other forum, or any

discovery) against or affecting, the Sale Assets, the Liquidating Trustee, or the Liquidating

Trust or any of its property, including property of the Estate transferred to the Liquidating

Trust pursuant to the Plan; (ii) enforcing, levying, attaching (including any pre-judgment

attachment), collecting or otherwise recovering by any manner or means, whether directly

or indirectly, any judgment, award, decree, order, or encumbrance of any kind against the

Sale Assets, Liquidating Trustee, the Liquidating Trust or any of its property, including

property of the Estate transferred to the Liquidating Trust pursuant to the Plan; (iii)

asserting any right of setoff, directly or indirectly, against any obligation due the Debtor, or

any of its property, except as contemplated or allowed by the Plan; (iv) creating, perfecting,
{2234/000/00486333}                      46
51125269;1
                Case 18-19441-EPK      Doc 1469      Filed 12/26/19     Page 49 of 92



or otherwise enforcing in any manner, directly or indirectly, any encumbrance or lien of any

kind against the Sale Assets, Liquidating Trustee, or the Liquidating Trust or any of its

property, including property of the Estate transferred to the Liquidating Trust pursuant to

the Plan; (v) acting or proceeding in any manner, in any place whatsoever, that does not

conform to or comply with the provisions of the Plan; provided, however, that nothing in the

Plan or Confirmation Order shall constitute a waiver of any rights or defenses of such

persons with respect to such actions, provided, further, that such injunction shall neither bar

any entity from asserting any defense in an action commenced by or on behalf of the Debtor,

nor prohibit any entity from asserting any right expressly preserved or contemplated by the

Plan; provided, furthermore, that nothing contained in the Plan or Confirmation Order

shall preclude the IRS from pursuing an action against any entity, or preclude any

governmental entity from pursuing a criminal, police or regulatory action against any entity.

         Nothing herein shall be construed as enjoining any party’s prosecution or defense of

any appeal of any order entered by the Court in this Case.

         10.7     Indemnification Obligations. Except unless expressly provided in any Order of

the Court, any and all indemnification obligations in favor of the Debtor pursuant to a contract,

instrument, agreement, certificate of incorporation, by-law, comparable organizational document

or any other document, or applicable law, shall be deemed not rejected as of the Effective Date,

and shall remain in full force and effect. In addition, and so as not to limit the preceding sentence

all rights, if any, of the Debtor and any persons who are insured under the director and officer

insurance policy and the Estate in and to any of the Debtor’s insurance policies hereby are

expressly reserved and are not limited in any way by the Plan.

         All other obligations that the Debtor has pursuant to a contract, instrument, agreement,

shall be deemed rejected as of the Effective Date unless expressly preserved herein.
{2234/000/00486333}                         47
51125269;1
                Case 18-19441-EPK       Doc 1469      Filed 12/26/19    Page 50 of 92



         10.8     Terms of Injunctions or Stays. Unless otherwise provided in the Plan or an Order

of the Court, all injunctions or stays provided for in this Case pursuant to sections 105 or 362 of

the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full

force and effect until the Case is closed. The Bankruptcy Court shall retain exclusive jurisdiction

to enforce all injunctions or stays provided for under the Plan.

                                            ARTICLE XI

                              CRAM DOWN AND MODIFICATION

         11.1     Utilization of Cramdown. If all of the applicable provisions of 11 U.S.C. §1129(a)

other than paragraph (8), are found to have been met with respect to the Plan, the Debtor may seek

confirmation pursuant to 11 U.S.C. §1129(b). For the purposes of seeking confirmation under the

cramdown provisions of the Code, should that alternative means of confirmation prove to be

necessary, Debtor reserves the right to modify or vary the treatment of the claims of the rejecting

Classes so as to comply with Section 1129(b) of the Code.

         11.2     Modification of Plan. The Debtor may propose amendments to or modifications

of this Plan at any time prior to confirmation with the leave of the Bankruptcy Court upon notice

to parties entitled to receive the same. After confirmation, the Debtor may, with the approval of

the Bankruptcy Court, and so long as it does not materially adversely affect the interests of

creditors, remedy any defect or omission, or reconcile any inconsistencies in the Plan, or in the

Order of Confirmation, in such a manner as is necessary to carry out the purposes and effect of

this Plan.

         The Plan may be modified at any time after the Confirmation Date but before the

completion of payments under the plan, whether or not the plan has been substantially

consummated, upon request of the Debtor, the United States trustee, or the holder of an allowed

unsecured claim, to (a) increase or reduce the amount of payments on claims of a particular class
{2234/000/00486333}                         48
51125269;1
             Case 18-19441-EPK          Doc 1469      Filed 12/26/19      Page 51 of 92



provided for by the plan; (b) extend or reduce the time period for such payments; or (c) alter the

amount of the Distribution to a creditor whose claim is provided for by the Plan to the extent

necessary to take account of any payment of such claim made other than under the Plan.

                                           ARTICLE XII

                               RETENTION OF JURISDICTION

         Notwithstanding the entry of the Confirmation Order, the occurrence of the Effective Date,

and the transfer of the Post Confirmation Debtor Assets to the Liquidating Trustee, the Bankruptcy

Court shall retain exclusive jurisdiction and venue of all matters arising out of, arising in or related

to, the Chapter 11 Case to the fullest extent permitted by applicable law, including, without

limitation, jurisdiction to:

                (a) determine all disputes, controversies, and/or discovery arising or relating to: (i)
                Litigation Claims; (ii) any agreement approved by the Court in the Bankruptcy
                Case; and (iii) any order entered by the Court in the Bankruptcy Case;

                (b) allow, disallow, determine, liquidate, classify, estimate or establish the priority
                or secured or unsecured status of any Claim or Equity Interest (whether filed before
                or after the Effective Date and whether or not contingent, disputed or unliquidated),
                including the compromise, settlement and resolution of any request for payment of
                any Administrative Claim or Priority Claim, the resolution of any objections to the
                allowance or priority of Claims or Equity Interests and the resolution of any dispute
                as to the treatment necessary to reinstate a Claim or Equity Interest pursuant to this
                Plan, and to hear and determine any other issue presented hereby or arising
                hereunder, including during the pendency of any appeal relating to any objection to
                such Claim or Equity Interest (to the extent permitted under applicable law);

                (d)     grant or deny any applications for allowance of compensation or
                reimbursement of expenses authorized pursuant to the Bankruptcy Code or this
                Plan, for services provided on or before the Effective Date, and after the Effective
                Date;

                (e)     hear and determine motions, applications, adversary proceedings, contested
                matters and other litigated matters pending on, filed or commenced after the
                Effective Date, including the proceedings with respect to the rights and Claims of
                the Liquidating Trust to recover property under Sections 542, 543 or 553 of the
                Bankruptcy Code, or to bring any Litigation Claims, or otherwise to collect or
                recover on account of any Claim or Litigation Claim;


{2234/000/00486333}                           49
51125269;1
             Case 18-19441-EPK        Doc 1469     Filed 12/26/19     Page 52 of 92



               (f)     determine and resolve any matters related to the assumption, assumption
               and assignment, or rejection of any executory contract or unexpired lease to which
               any of the Debtor is a party or with respect to which the Debtor or the Debtor’s
               Estate may be liable, and to hear, determine and, if necessary, liquidate any Claims
               arising therefrom;

               (g)     ensure that all payments due under this Plan and performance of the
               provisions of this Plan are accomplished as provided herein, and resolve any issues
               relating to Distributions to Holders of Allowed Claims and/or Allowed Equity
               Interests pursuant to the provisions of this Plan;

               (h)     construe, take any action and issue such orders, prior to and following the
               Confirmation Date and consistent with Section 1142 of the Bankruptcy Code, as
               may be necessary for the enforcement, implementation, execution and
               consummation of this Plan and all contracts, instruments, releases, indentures and
               other agreements or documents that are part of the Liquidating Trust;

               (i)     determine and resolve any cases, controversies, suits or disputes that may
               arise in connection with the consummation, interpretation, implementation or
               enforcement of this Plan (and all Exhibits to this Plan) or the Confirmation Order,
               including the indemnification and injunction provisions set forth in and
               contemplated by the Plan or the Confirmation Order, or any Person's rights arising
               under or obligations incurred in connection therewith;

               (j)   consider any modification of the Plan under Section 1127 of the Bankruptcy
               Code;

               (k)     issue injunctions, enter and implement other orders, or take such other
               actions as may be necessary or appropriate to restrain interference by any Person
               with consummation, implementation or enforcement of the Plan or the
               Confirmation Order;

               (l)    enter and implement such orders as are necessary or appropriate if the
               Confirmation Order is for any reason modified, stayed, reversed, revoked or
               vacated;

               (m)    determine any other matters that may arise in connection with or relating to
               the Plan, the Disclosure Statement, the Confirmation Order, or any contract,
               instrument, release, indenture or other agreement or document created in
               connection with this Plan, the Disclosure Statement or the Confirmation Order,
               except as otherwise provided in this Plan;

               (n)    hear and determine any other matters related hereto and not inconsistent
               with Chapter 11 of the Bankruptcy Code;

               (o)    continue to enforce the automatic stay through the date of the final
               Distribution hereunder;

{2234/000/00486333}                         50
51125269;1
                Case 18-19441-EPK        Doc 1469      Filed 12/26/19      Page 53 of 92



                  (p)     hear and determine: (i) disputes arising in connection with the
                  interpretation, implementation or enforcement of this Plan and the Confirmation
                  Order; or (ii) issues presented or arising under this Plan and Confirmation Order,
                  including disputes arising under agreements, documents or instruments executed in
                  connection with this Plan or the Confirmation Order, or mentioned in the Plan;

                  (q)    shorten or extend, for cause, the time fixed for performance of any act or
                  thing under this Plan or the Confirmation Order, on notice or ex parte, as the
                  Bankruptcy Court shall determine to be appropriate;

                  (r)     enter any order, including injunctions, necessary to enforce the title, rights
                  and powers of the Liquidating Trust and the Liquidating Trustee, and to impose
                  such limitations, restrictions, terms and conditions on such title, rights and powers
                  as the Bankruptcy Court may deem necessary;

                  (s)    review any action taken or not taken by the Liquidating Trustee and to
                  appoint a successor Liquidating Trustee, if necessary;

                  (t)    adjudicate any settlements pursuant to Bankruptcy Rule 9019, if required
                  under this Plan or the Confirmation Order and all other matters contained herein;

                  (u)    enter a Final Decree closing the Chapter 11 Case or converting the case to
                  a Chapter 7 case; and

                  (v)   enter any orders necessary to effectuate the Confirmation Order and the
                  Plan.

                                            ARTICLE XIII

                                         MISCELLANEOUS

         13.1     Allowed and Disallowed Claims. Notwithstanding any other provisions of the

Plan, any claim which is scheduled as disputed, contingent, or unliquidated or which is objected

to in whole or in part on or before the date for Distribution, shall not be paid in accordance with

the provisions of the Plan until such claim has become an allowed claim by a Final Order. If

allowed, the claim shall be paid on the same terms as if there had been no dispute.

         13.2     Headings. Headings are utilized in this Plan for the convenience of reference only

and shall not constitute a part of this Plan for any other purpose.

         13.3     Defects, Omissions and Amendments. This Plan may be altered, amended, or

modified by the Debtor before or after the Confirmation Date as provided in Section 1127 of the
{2234/000/00486333}                        51
51125269;1
                Case 18-19441-EPK       Doc 1469      Filed 12/26/19     Page 54 of 92



Bankruptcy Code and as set forth in Article XI herein and Article XI of the Disclosure Statement.

         13.4     Governing Law. Except to the extent that the Bankruptcy Code or Florida

Corporate Law is applicable, all rights and obligations arising under this Plan shall be governed

by, and construed and enforced in accordance with, the laws of the State of Florida.

         13.5     Severability. Should any provision in this Plan be determined to be unenforceable,

such determination shall in no way limit or affect the enforceability and operative effect of any or

all other provisions of this Plan.

         13.6     Regulatory Approval. No regulatory approval is necessary for the confirmation of

this Plan.

         13.7     Revocation of the Plan. The Debtor reserves the right to revoke or withdraw the

Plan prior to the Confirmation Date. If the Debtor revokes or withdraws the Plan, or if

Confirmation does not occur or if the Plan does not become effective, then the Plan shall be null

and void, and nothing contained in the Plan or Disclosure Statement shall: (a) constitute a waiver

or release of any Claims by or against, or any Interests in, the Debtor; (b) constitute an admission

of any fact or legal conclusion by the Debtor or any other Entity; or (c) prejudice in any manner

the rights of the Debtor in any further proceedings involving the Debtor.

         13.8     No Admissions. If Confirmation or the Effective Date does not occur, nothing

contained in the Plan or Disclosure Statement shall be deemed as an admission by the Debtor with

respect to any matter set forth herein or therein including, without limitation, liability on any Claim

or the propriety of any Claims classification.

         13.9     Successors and Assigns. The rights, benefits and obligations of any Entity named

or referred to in the Plan shall be binding on, and shall inure to the benefit of, any heir, executor,

Liquidating Trustee, successor or assign of such Entity.

         13.10 Exemption from Certain Transfer Taxes. Pursuant to section 1146(a) of the
{2234/000/00486333}                   52
51125269;1
              Case 18-19441-EPK         Doc 1469     Filed 12/26/19      Page 55 of 92



Bankruptcy Code, the issuance, transfer or exchange of notes or equity securities under or in

relation to this Plan, or the making or delivery of any instrument of transfer under, in furtherance

of, or in connection with this Plan, including, without limitation, in connection with a transfer of

any sale or transfer of any Asset, including but not limited to real property owned by the Debtor,

shall not be taxed under any law imposing a stamp tax, use tax, sales tax or similar tax. Any sale

of any Asset occurring after or upon the Effective Date shall be deemed to be in furtherance of this

Plan.

          13.11 Defenses with Respect to Unimpaired Claims. Except as otherwise provided in

this Plan, nothing shall affect the rights and legal and equitable defenses of the Debtor with respect

to any Unimpaired Claim, including all rights in respect of legal and equitable defenses to setoffs

or recoupments against Unimpaired Claims.

          13.12 Entire Agreement. This Plan sets forth the entire agreement and undertaking

relating to the subject matter hereof and supersedes all prior discussions and documents. The Estate

shall not be bound by any terms, conditions, definitions, warranties, understandings, or

representations with respect to the subject matter hereof, other than as expressly provided for

herein.

          13.13 Notices. Any notice required or permitted to be provided under this Plan shall be in

writing and served by either (a) certified mail, return receipt requested, postage prepaid, (b) hand

delivery, or (c) reputable overnight delivery service, freight prepaid, to be addressed as follows:




{2234/000/00486333}                           53
51125269;1
Case 18-19441-EPK   Doc 1469   Filed 12/26/19   Page 56 of 92
Case 18-19441-EPK   Doc 1469   Filed 12/26/19   Page 57 of 92




                Exhibit 1
                Case 18-19441-EPK              Doc 1469        Filed 12/26/19         Page 58 of 92


                                 LIQUIDATING TRUST AGREEMENT

          THIS LIQUIDATING TRUST AGREEMENT (“Agreement”), dated as of this ____ day

of __________________, 2019, is by and among 160 Royal Palm, LLC, as a debtor and debtor-

in-possession (the “Debtor”) and Cary Glickstein, individually, the liquidating trustee (the

“Liquidating Trustee”) appointed under and pursuant to the Debtor’s Plan of Liquidation (the

“Plan”), as may be amended by the Order Confirming Debtor’s Plan of Liquidation, dated

_______________,             , 2019 (the “Confirmation Order”) (collectively the Plan and

Confirmation Order shall hereinafter be referred to as the “Plan.”).

                                            WITNESSETH:

           WHEREAS, the Debtor filed a voluntary relief under chapter 11 of title 11, United States

    Code (the “Bankruptcy Code”) in a bankruptcy case (Case No. 18-19441-EPK) (the

    “Bankruptcy Case”) in the United States Bankruptcy Court for the Southern District of Florida

    (the “Bankruptcy Court”), and the Debtor’s Plan has been confirmed;

           WHEREAS, the Bankruptcy Court has approved the Plan under Chapter 11 of the

    Bankruptcy Code to provide for the creation of a liquidating trust, as described herein, and the

    transfer of assets as described herein;

           WHEREAS, the Plan provides for the creation of a grantor trust for the benefit of the

    Liquidating Trust Beneficiaries (as defined herein) under and pursuant to the terms of the Plan;

          WHEREAS, this Agreement is executed by the parties hereto in order to establish a

liquidating trust, which trust is to be known as the “160 Royal Palm Liquidating Trust” (the

“Liquidating Trust”), in accordance with Treasury Regulation Section 301.7701-4(d), whose

primary purpose is to provide a mechanism for the liquidation of the assets of the Estate,1

and to distribute the proceeds of the liquidation, net of all claims, expenses, charges, liabilities,


1
  Capitalized terms not defined herein shall have the definitions provided for in the Plan or Confirmation Order.
{2234/000/00471167}                                        1

                                                EXHIBIT 1
             Case 18-19441-EPK          Doc 1469       Filed 12/26/19    Page 59 of 92


and obligations of the Liquidating Trust, to the Liquidating Trust Beneficiaries in accordance with

the terms of the Plan, and not to continue or engage in the conduct of any trade or business,

except to the extent necessary to accomplish the liquidation of assets of the Estate (as defined

herein);

       WHEREAS, the corpus of the Liquidating Trust and all income earned thereon remaining

after the satisfaction of all trust expenses and liabilities shall be used solely for the purpose of

discharging the legal obligations of the Debtor;

       WHEREAS, the parties to this Agreement desire that the Liquidating Trust created

pursuant to this Agreement qualify as a liquidating trust in accordance with Treasury Regulation

Section 301.7701-4(d) and that on qualification, the Liquidating Trust shall be taxed as a “grantor

trust” under and in accordance with the relevant provisions of the Internal Revenue Code of 1986,

as amended (the “Internal Revenue Code” or “I.R.C.”) and the Treasury Regulations pertaining

thereto, except as otherwise provided for United States federal income tax purposes in the event

that (i) any portion of this Liquidating Trust is treated as a “qualified settlement fund” pursuant to

Section 1.468B-1 of the Treasury Regulations, or (ii) the Liquidating Trustee timely elects to treat

any Liquidating Trust Assets allocable to the Disputed Claims/Equity Interests Fund as a

“disputed ownership fund” pursuant to Section 1.468B-9(c)(2)(ii) of the Treasury Regulations.

       NOW, THEREFORE, in consideration of the premises and other valuable consideration,

the receipt and sufficiency of which is hereby acknowledged, and subject to the terms and

conditions of this Agreement and the Plan, the Debtor and the Liquidating Trustee have executed

this Agreement for the sole benefit of the Liquidating Trust Beneficiaries and no other party as

follows:

             ARTICLE I GRANT, ACCEPTANCE, NAME, AND DEFINITIONS
       1.1 Grant. (i) The Debtor hereby grants, assigns, transfers, conveys, delivers, delegates

{2234/000/00471167}                                2
             Case 18-19441-EPK          Doc 1469      Filed 12/26/19      Page 60 of 92


and sets over the Assets (as defined herein) to the Liquidating Trustee to be held in trust for the

benefit of the Liquidating Trust Beneficiaries and subject to the terms and provisions set out below

and in the Plan. Additionally, the Estate irrevocably grants, assigns, transfers, conveys, delivers,

delegates and sets over to the Liquidating Trustee all of the authority, rights, powers and duties

previously vested in the Debtor under the Bankruptcy Code or applicable nonbankruptcy law,

including, without limitation, the power to bring, defend or settle all claims, charges and litigation

to which the Estate is or hereafter may become subject. To the extent that any law, regulation or

contractual provision prohibits the transfer of ownership of any of the Assets from the Estate to the

Liquidating Trust or the Liquidating Trustee, or if for any reason the Estate shall retain or receive

at any point any property which is included in, or intended under the Plan and this Agreement to be

included in, the definition of Assets, then the Estate shall and is hereby deemed to hold such

property (and any proceeds or products thereof) in trust for the Liquidating Trust Beneficiaries of

the Liquidating Trust and shall promptly notify the Liquidating Trustee of the existence of such

property and shall promptly take such actions with respect to such property as the Liquidating

Trustee shall direct in writing. It is intended that the Assets transferred pursuant to this Section 1.1

shall provide the Liquidating Trust Beneficiaries with distributions on account of their Allowed

Claims or Allowed Equity Interests pursuant to and in accordance with the Plan.

               (ii) This transfer will be treated for federal income tax purposes as a deemed transfer

by the Debtor to the Beneficiaries followed by a deemed transfer by the Beneficiaries to the Trust,

in accordance with Revenue Procedure 94-45, 1994-2 C.B. 684. The taxation of the deemed

transfers from the Debtor to the Beneficiaries will be treated as if the Debtor distributed the Assets

to the Beneficiaries in liquidation of their interests in the Debtor under IRC §§731 and 736.

               (iii) The Liquidating Trustee hereby accepts the Assets and the Liquidating Trust

created hereunder, subject to the terms and provisions set out below and, in the Plan, on behalf of

{2234/000/00471167}                               3
              Case 18-19441-EPK         Doc 1469      Filed 12/26/19      Page 61 of 92


and for the benefit of the Liquidating Trust Beneficiaries.

       1.2      Name.     The trust created pursuant to the terms hereof shall be known as the

“160 Royal Palm Liquidating Trust” and shall be referred to herein as the “Liquidating Trust.”

       1.3      Certain Terms Defined. For all purposes of this Agreement, the capitalized terms

used herein shall have the following meanings:

             (i) “Agreement” shall mean this Liquidating Trust Agreement as originally executed

and as it may from time to time be amended pursuant to the terms hereof;

             (ii) “Assets” or “Liquidating Trust Assets” means all Assets of the Estate, which

Liquidating Trust Assets are proposed to be transferred to and vested in the Liquidating Trust

under and in accordance with the terms of the Plan on the Effective Date. Liquidating Trust Assets

shall include all property and belongings of the Debtor not previously sold to Purchaser, including

all property as may have been created by virtue of the Bankruptcy Code, and expressly includes

all Post Confirmation Debtor Assets, all other unencumbered property of the Debtor, all property

of the Committees in this Chapter 11 Case, as well as all other Causes of Action, all Litigation

Claims, and the rights to prosecute, enforce and settle same;

             (iii) “Alternate” shall have the meaning set forth in Section 12.2 of this Agreement;

             (iv) “Disputed Claims Fund” as soon as practicable following the entry of the

Confirmation Order, the Liquidating Trustee shall establish the Disputed Claims Fund. The

Liquidating Trustee shall be responsible for making the Distributions to the Holders of Allowed

Claims pursuant to the terms of the Plan, provided that the Disputed Claims Fund, if applicable,

is maintained and includes sufficient funds to pay and reserve for accruing interest on Disputed

Claims, and potential fees, costs, penalties or other charges against the Estate that could be incurred

in connection with the allowance of a Disputed Claim to the extent permitted in such contract

by and between the Debtor and Holder of the Disputed Claim.                Claims estimated by the

{2234/000/00471167}                               4
              Case 18-19441-EPK            Doc 1469   Filed 12/26/19     Page 62 of 92


Bankruptcy Court at $0 for all purposes in the Bankruptcy Case are disallowed in their entirety,

are not Disputed Claims, and are not entitled to any distributions under the Plan.

            (v) “Distribution Record Date” means a date selected by the Liquidating Trustee

preceding each distribution date (other than the initial distribution date), as the record date for

determining the holders of Allowed Claims entitled to participate in the distribution on such

distribution date;

            (vi) “Effective Date” shall be described in the Confirmation Order and shall be the

date upon which the last of the conditions precedent to the occurrence of the Effective Date set

forth in Section 9.1 of the Plan occurs.

            (vii) “Estate” means the bankruptcy estate of the Debtor;

            (viii) “Liquidating Trust” shall have the meaning set forth in Section 1.2 hereof;

            (ix) “Liquidating Trust Beneficiaries” or “Beneficiaries” means the Holders of

Allowed Claims who have not received complete payment as provided for under the Plan as of

the Effective Date and Holders of any Disputed Claims provided for in the Disputed Claims Fund.

Holders of Claims that have been estimated by the Bankruptcy Court at $0 for all purposes in the

Bankruptcy Case are not Liquidating Trust Beneficiaries.

            (x)      “Liquidating Trustee” shall mean, subject to Bankruptcy Court approval, Cary

Glickstein, individually, the Liquidating Trustee named to administer this Liquidating Trust, and

all successor Liquidating Trustees;

            (xi) “Material Action” shall mean any action proposed to be taken, or proposed not

to be taken, by the Liquidating Trustee under the authority vested in him under this Agreement to

the extent such action or inaction could or would have a material effect on the Liquidating Trust,

the Liquidating Trust Assets or the Liquidating Trust Beneficiaries. The Material Actions

shall include, without limitation, (a) the retention or dismissal of professionals by the

{2234/000/00471167}                              5
             Case 18-19441-EPK        Doc 1469      Filed 12/26/19     Page 63 of 92


Liquidating Trustee, on behalf of the Liquidating Trust, or modification of the terms of any such

retention, (b) any decision regarding abandonment of any Asset with a value the Liquidating

Trustee determines, in his sole discretion, has a value in excess of $100,000, (c) the

prosecution of any Litigation Claims (including the appeal of any adverse judgment entered in

connection therewith), (d) the settlement of any Litigation Claims (including whether the

Liquidating Trustee should seek Bankruptcy Court approval of any such settlement pursuant to

Bankruptcy Rule 9019), (e) the sale of any Litigation Claims, and (f) any transaction in excess of

$100,000 that is not specifically set forth in the Plan. For the avoidance of doubt, any act in

compliance with the terms of the Plan, and entry into any transaction less than $100,000 shall not

be a material action.

           (xii) “Post Confirmation Debtor Assets” shall means all Assets belonging to the Debtor

and Property of the Estate as of the Confirmation, including, without limitation, all Causes of

Action and Litigation Claims.

           (xiii) “Sale Proceeds Reserve” as soon as practicable following the entry of the

Confirmation Order, the Liquidating Trustee shall establish the Sale Proceeds Reserve and in the

amount of $1,000,000 from the proceeds received from the sale of certain of its Assets as

approved by the Sale Approval Order, which amount shall be reserved for the payment of allowed

professional fees and expenses, and any other allowed Post-Confirmation Administrative Claims,

that arise after the Confirmation Hearing, which amounts shall be provided for, and any

remaining amounts will be disbursed as needed for the foregoing claims, fees and expenses,

pursuant to the terms of the Plan and Confirmation Order.

           To the extent there exist as of the Effective Date any Disputed Claim, if applicable,

the Liquidating Trustee shall cause Cash to be reserved from any distribution in an amount equal

to the amount or pro rata portion of such distribution to which such Disputed Claim would be

{2234/000/00471167}                             6
              Case 18-19441-EPK          Doc 1469       Filed 12/26/19     Page 64 of 92


entitled if allowed in the amount asserted by the Holder of such Disputed Claim, inclusive

of potential fees, costs, penalties or other charges against the Estate that could be incurred in

connection with the allowance of a Disputed Claim to the extent permitted in such contract by

and between the Debtor and Holder of the Disputed Claim. If a Disputed Claim is thereafter

allowed, in part or in full, then the Liquidating Trustee shall, from Cash theretofore deposited into

the Disputed Claims Fund distribute to the Holder of any such Claim an amount equal to such

Holder’s payment or pro rata share, based on such Allowed Claim and the terms of the Plan, of all

distributions previously made to Holders of Allowed Claim in the Class of Claim at issue. The

Liquidating Trustee shall hold the balance, if any, of the Cash reserved for such Disputed Claim,

including in the event the Disputed Claim is disallowed in its entirety. Notwithstanding any other

provisions of the Plan, to the extent an Claim Holder is entitled to a partial distribution on account of

its interest, the Claim Holder will receive an undisputed distribution, regardless of the outcome of a

pending objection to its Claim, the Liquidating Trustee, as applicable, may make a partial

distribution of such undisputed portion of such Claim prior to entry of a Final Order on the Claim.

       1.4 Other Definitions. All capitalized terms used herein and not otherwise defined herein

shall have the meanings ascribed to them in the Plan.

                             ARTICLE II NATURE OF TRANSFER
       2.1     Purpose of Liquidating Trust.            The Liquidating Trust is created solely to

implement the terms of the Plan. The primary purposes of the Liquidating Trust are to collect and

liquidate the Assets, pursue those claims and causes of actions transferred to, and vested in, the

Liquidating Trust as Assets and distribute to the Liquidating Trust Beneficiaries all proceeds

from the liquidation of the Assets pursuant to the terms of the Plan. Under no circumstances shall

the Liquidating Trustee have any power to engage in any trade or business or any other activity

except as specifically provided herein or in the Plan or otherwise reasonably necessary and

advisable for the orderly liquidation and distribution of the Assets.
{2234/000/00471167}                                7
                Case 18-19441-EPK       Doc 1469     Filed 12/26/19     Page 65 of 92


          2.2    Representative of the Estate. If and to the extent the conveyance or assignment

of any of the Litigation Claims to the Liquidating Trust would preclude or impair the

prosecution thereof by the Liquidating Trustee under the Bankruptcy Code or otherwise, then the

Liquidating Trust is intended to and shall be deemed to be a “representative of the Estate”

approved to retain and enforce such Litigation Claims pursuant to 11 U.S.C. §§ 1123(b)(3)(A) and

(3)(B).

          2.3    Grantor Trust. The Liquidating Trust created by this Agreement is intended: (i) as

a trust governed and construed in all respects as a liquidating trust pursuant to Treasury Regulation

Section 301.7701-4(d) and as a grantor trust in favor of the Liquidating Trust Beneficiaries

pursuant to the relevant provisions of the Code and the Treasury Regulations pertaining thereto;

and (ii) to comply with the requirements of a liquidating trust as set forth in Revenue Procedure

94-45, 1994-2 C.B. 684, except as otherwise provided for United States federal income tax

purposes in the event that (A) any portion of this Liquidating Trust is treated as a “qualified

settlement fund” pursuant to Section 1.468B-1 of the Treasury Regulations, or (B) the Liquidating

Trustee timely elects to treat any Liquidating Trust Assets allocable to the Disputed Claims Fund

as a “disputed ownership fund” pursuant to Section 1.468B-9(c)(2)(ii) of the Treasury Regulations.

Subject to the immediately preceding sentence, the Liquidating Trustee is hereby authorized and

directed: (i) to take any and all actions necessary to maintain the Liquidating Trust as a liquidating

trust for federal income tax purposes in accordance with Treasury Regulation Section 301.7701-

4(d) and Revenue Procedure 94-45 and as a “grantor trust” under and in accordance with the

relevant provisions of the Code and Treasury Regulations pertaining thereto unless otherwise

required; and (ii) to take any and all actions permitted or required to be taken by the Liquidating

Trustee pursuant to this Agreement and the Plan.

          2.4    Liabilities of the Debtor. The Liquidating Trustee, solely for and on behalf of the


{2234/000/00471167}                              8
             Case 18-19441-EPK         Doc 1469      Filed 12/26/19     Page 66 of 92


Liquidating Trust, shall utilize all or such part of the Assets as may be necessary to, and shall, pay

any and all Allowed Claims in the Debtor and all Disputed Claims in the Debtor in accordance

with and pursuant to the terms of the Plan.

       2.5     Court Approval Not Required. The Liquidating Trustee shall, subject to the

terms of this Trust Agreement or the Plan, be empowered to exercise all rights and powers granted to

the Liquidating Trustee in this Agreement without need of further Bankruptcy Court approval.

                                ARTICLE III BENEFICIARIES
       3.1     Rights of Beneficiaries. Each Liquidating Trust Beneficiary shall be entitled to

participate in the rights and benefits due to a Liquidating Trust Beneficiary hereunder. The interest

of each Beneficiary in the Liquidating Trust is hereby declared and shall be in all respects personal

property of such Beneficiaries and upon the death of an individual Beneficiary, his or her interest

shall pass to his or her legal representative and such death shall not terminate the Liquidating Trust

or otherwise affect the validity of this Agreement. Each Beneficiary shall have the rights with

respect to the Assets as are provided by this Agreement and the Plan. No widower, widow, heir, or

devisee of any person who may be a Beneficiary shall have any right of power, homestead,

inheritance, or partition, or any other right, statutory or otherwise, in any property whatsoever

forming a part of the Assets, but the whole title to all the Assets shall be vested in the Liquidating

Trustee and the sole interest of the Beneficiaries shall be the rights and benefits given to such

persons under this Agreement.

       3.2     Transfer of Interests of Beneficiaries. No interest of a Beneficiary may be

transferred either by the Beneficiary or by a duly authorized agent or attorney, or by the properly

appointed legal representatives of the Beneficiary except as otherwise provided for by the Plan and

in accordance with Bankruptcy Rule 3001. In the event of any such transfer, the transferee shall

take and hold such interest subject to the terms and provisions of this Trust Agreement and shall


{2234/000/00471167}                              9
             Case 18-19441-EPK          Doc 1469      Filed 12/26/19      Page 67 of 92


give prompt written notice of such transfer to the Liquidating Trustee. The Liquidating Trustee

shall not be liable to any transferee of an interest of a Beneficiary for any distributions provided for

hereunder unless such transfer is valid under the terms of the Plan and in accordance with

Bankruptcy Rule 3001 and until the Liquidating Trustee receives written notice of such transfer

together with appropriate assignment and transfer documents signed by the applicable Beneficiary.

       3.3     Beneficiary Information. The Liquidating Trustee may rely upon information

relating to each Beneficiary as it appears in the books and records of the Liquidating Trust upon

the Distribution Record Date. As of the close of business on the date the Confirmation Order is

entered there shall be no further changes in the record Holders of Equity Interests. The Liquidating

Trustee shall have no obligation to recognize any transfer of any such Interests occurring after the

close of business on the Distribution Record Date, and shall instead be entitled to recognize and

deal for all purposes with only those Holders of record as of the close of business on the

Distribution Record Date.

       3.4     Certification of Interests. The Liquidating Trustee shall not be required to issue

certificates or other instruments representing or evidencing the interests of the Beneficiaries in the

Liquidating Trust, but nothing contained herein shall prohibit him from doing so.

                             ARTICLE IV DURATION OF ASSETS
       4.1     Duration. The Liquidating Trust shall remain in existence and continue in full

force and effect until all of the following shall have occurred: (a) the entirety of the Assets have

been reduced to cash or the Liquidating Trustee has determined that it is impractical or not in the

best interest of the Beneficiaries of the Liquidating Trust to do so; (b) all costs, expenses and

obligations incurred in administering the Liquidating Trust have been paid and discharged; (c) the

Assets have been distributed to the Beneficiaries in accordance with the Plan; and (d) a final

report has been filed and a final decree closing the Bankruptcy Case has been entered; provided,


{2234/000/00471167}                              10
             Case 18-19441-EPK          Doc 1469      Filed 12/26/19       Page 68 of 92


however, subject to the immediately succeeding sentence, the Liquidating Trust shall not remain

in existence more than five years from the date of this Agreement. If warranted by the facts and

circumstances provided for in the Plan, and subject to the approval of the Bankruptcy Court of a

motion of the Liquidating Trustee seeking an extension of the term of the Liquidating Trust as

necessary to the purpose of the Liquidating Trust, then the term of the Liquidating Trust may be

extended for a finite term based on the particular circumstances. The Bankruptcy Court must

approve each extension within six months of the beginning of the extended term with notice

thereof to all Liquidating Trust Beneficiaries. Notwithstanding the foregoing, the Liquidating

Trust shall in no event remain in existence for more than twenty-one years from the date of this

Agreement.

          ARTICLE V ADMINISTRATION OF LIQUIDATING TRUST ESTATE
       5.1     Right and Powers. The Liquidating Trustee shall have all rights and powers of a

trustee under section 1106 and 704 of the Bankruptcy Code and, in accordance with section

1123(b) of the Bankruptcy Code, and as set forth in the Plan, and shall be designated and serve as

the sole representative of the Debtor’s Estate. Subject to the terms of the Plan and this Agreement,

the Liquidating Trustee may, at such times and in such manner as he may deem appropriate,

transfer, assign, or otherwise dispose of all or any part of the Assets.

       5.2     Payment of Interest to Beneficiaries. The Liquidating Trustee shall hold the

Assets without provision for or the payment of interest to any Beneficiary except to the extent

provided for under the Plan.

       5.3     Payment of Claims, Expenses, and Liabilities and the Reserve Amounts.

The Liquidating Trustee shall pay from the Assets all claims, expenses, charges, liabilities,

and obligations of the Liquidating Trust, whether civil or otherwise, and all liabilities and

obligations which the Liquidating Trustee, on behalf of the Liquidating Trust, has specifically


{2234/000/00471167}                              11
              Case 18-19441-EPK        Doc 1469      Filed 12/26/19    Page 69 of 92


assumed and agreed to pay pursuant to the terms of this Agreement, including any post-

confirmation claims arising from the administration of the Liquidating Trust, together with such

transferee liabilities which the Liquidating Trust may be obligated to pay as transferee of the

Assets, including among the foregoing, and without limiting the generality of the foregoing,

interest, taxes, assessments, and public charges of every kind and nature and the costs, charges,

and expenses connected with or growing out of the execution or administration of this

Liquidating Trust and such other payments and disbursements as are provided in this Agreement

or which may be determined to be a proper charge against the Assets by the Liquidating

Trustee or by any court of competent jurisdiction. In addition, the Liquidating Trustee may,

pursuant to the terms of the Plan, make provision or reserve out of the Assets to meet present or

future claims, expenses and liabilities of the Liquidating Trust, whether fixed or contingent, known

or unknown.

       5.4     Federal Income Tax Information.          By the annual tax return filing due date

including extension, if applicable, the Liquidating Trustee shall mail to each Beneficiary of record

during such year, a statement showing information sufficient for each Beneficiary to determine its

share of income, gain, loss, deductions and credits for federal income tax purposes in accordance

with §§1.671-4(a) and 1.671-4(b)(3) of the United States Treasury Regulations. The Liquidating

Trustee shall not be required to report such tax information to any Beneficiary unless such

Beneficiary provides to the Liquidating Trustee a complete form W-9 or acceptable substitute

signed under penalty of perjury. In determining each Beneficiary’s share of income, gain, loss,

deductions and credits, the Liquidating Trustee shall not allocate such items to any Beneficiary

who is the Holder of an Equity Interest, which has no value until such time, if at all, as a value of

the Equity Interest arises. For this purpose, an Equity Interest shall have no value for any taxable

year in which the Beneficiary who is the holder of the Equity Interest would receive no distribution


{2234/000/00471167}                             12
             Case 18-19441-EPK         Doc 1469      Filed 12/26/19     Page 70 of 92


from the Liquidating Trust if the Liquidating Trust terminated and distributed all of its assets on

the last day of the taxable year.

       5.5     Required Filing. The Liquidating Trustee shall prepare and file with appropriate

state and federal agencies and authorities, all such documents, forms, reports and returns (including,

but not limited to, state and federal income tax returns and Forms 1099) as the Liquidating Trustee

shall, with the advice and assistance of his post-confirmation professionals, including but not

limited to legal counsel and accountants, deem necessary, required or appropriate in connection

with the creation, existence, operation or termination of the Trust. The Liquidating Trustee shall

file returns for the Liquidating Trust as a grantor trust pursuant to Treas. Reg. §§ 1.671-4(a) and

1.671-4(b)(3)(ii).

       5.6     Tax Attributes and Tax Characteristics of the Trust. The Beneficiaries of the

Liquidating Trust shall be treated as its grantors and deemed owners. The Liquidating Trustee shall

file or cause to be filed tax returns for the Liquidating Trust as a grantor trust pursuant to Treas.

Reg. § 1.671-4(a), or (b), as appropriate. Accordingly, the taxable income or loss of the

Liquidating Trust, including taxable income attributable to any reserves, if any, will be allocated to

the Beneficiaries on an annual basis, pro rata or as otherwise in accordance with their respective

entitlement to receive distributions from the Liquidating Trust if the Liquidating Trust terminated

and distributed all its assets on the last day of the taxable year (taking into account all prior and

concurrent distributions from the Liquidating Trust during such taxable year), subject to the terms

herein, and the Beneficiaries shall be responsible to report and pay the taxes due on their

proportionate share of the Liquidating Trust taxable income, whether or not any amounts are

actually distributed by the Liquidating Trustee to the Beneficiaries. The value of the Assets

transferred into the Liquidating Trust shall be the fair market value of such Assets at the time of

such transfer, as reasonably determined by the Liquidating Trustee, in consultation with the


{2234/000/00471167}                             13
               Case 18-19441-EPK         Doc 1469      Filed 12/26/19      Page 71 of 92


Trustee and such advisors as the Liquidating Trustee deems appropriate, within a reasonable period

of time after the Effective Date. Such valuation shall be binding on all parties including, but not

limited to, the Debtor, the Debtor’s Estate, the Trustee, the Liquidating Trustee, and all

Beneficiaries, and these valuations will be used by such parties for all federal income tax purposes.

        5.7     Revenue Ruling Requests. The Liquidating Trustee on behalf of Beneficiaries

may, but shall not be required to, file a ruling request (in accordance with the procedures set

forth in Revenue Procedure 94-45, 1994-2 C.B. 684) with the Internal Revenue Service to

have the Liquidating Trust classified as a liquidating trust as described in Treas. Reg. §301.7701-

4(d).

        5.8     Necessary Documents.        On the Effective Date, the Liquidating Trustee shall

execute and deliver all documents reasonably required by the Liquidating Trustee including the

endorsement of any instruments, all business records of the Debtor, and authorizations to permit

the Liquidating Trustee to access all bank records, tax returns, and other files and records of the

Debtor, including files held by the Liquidating Trustee’s professionals, the Debtor’s Estate or the

Liquidating Trustee as necessary for the administration of the Liquidating Trust. The Liquidating

Trustee’s professionals shall provide the Liquidating Trustee any and all documents or information

reasonably requested by Liquidating Trustee for the administration of the Liquidating Trust.

        5.9     Privileges Transferred to Liquidating Trustee. The Liquidating Trustee, as set

forth in the Plan, shall control all applicable legal privileges of the Debtor and its Estate, including

control over all work product and attorney-client privilege for matters arising from or relating to

transactions or activity occurring, in whole or in part, prior to the Effective Date.

        5.10    Disposition of Interests and Litigation Claims. Subject to the terms of this

section, the Liquidating Trustee shall have the authority to initiate, prosecute, settle, resolve,

dismiss, object to, reconcile or otherwise dispose of any Interest, Administrative Expense


{2234/000/00471167}                               14
              Case 18-19441-EPK         Doc 1469      Filed 12/26/19      Page 72 of 92


Claim, or Litigation Claims (collectively, the “Claims/Litigation Claims Resolution”), subject to

notice to the Beneficiaries or to such lesser list of parties ordered by the Bankruptcy Court. All

settlements shall be guided by the principles of the settlement standards set forth by Bankruptcy

Rule 9019 and the legal standards for settlement set forth in the Eleventh Circuit for such

settlements, including In Re Justice Oaks II, Ltd., 898 F.2d 1544, 1549 (11th Cir. 1990), cert

den., 498 U.S. 959, 1126 L.Ed. 398, 111 S.Ct. 389 (1990), or such other prevailing, binding law.

       5.11    Standing. Subject to Sections 5.10 and 5.13 of this Agreement and Section 5.1 of

the Plan, the Liquidating Trustee shall have the sole standing and authority to file objections to

Administrative Expense Claims, Interests, or prosecute, settle, liquidate, dispose of, and/or

abandon Litigation Claims, and to defend against any and all counterclaims asserted in connection

therewith.

       5.12    Qualified Settlement Fund; Disputed Ownership Fund. Notwithstanding anything

in this Agreement to the contrary, in the event that (i) any portion of the Liquidating Trust is treated

as a “qualified settlement fund” pursuant to Treas. Reg. § 1.468B-1, or (ii) the Liquidating Trustee

timely elects to treat any portion of the Liquidating Trust subject to Disputed Claim or Disputed

Equity Interests as a “disputed ownership fund” pursuant to Treas. Reg. § 1.468B- 9(c)(2)(ii),

any federal income tax consequences shall be determined under IRC § 468B and the Treasury

Regulations thereunder.

                      ARTICLE VI DISTRIBUTIONS TO BENEFICIARIES

       6.1 Distribution of the Liquidating Trust Assets. The Liquidating Trustee shall make

an initial distribution (the “Initial Distribution”) as soon as practicable after the Effective Date.

The Liquidating Trustee shall, in his sole discretion, make further Distributions to the Liquidating

Trust Beneficiaries of all Cash on hand in accordance with the terms of the Liquidating Trust

Agreement and the priorities set forth in this Plan (including any Cash received from the Debtor


{2234/000/00471167}                              15
             Case 18-19441-EPK        Doc 1469      Filed 12/26/19     Page 73 of 92


on the Effective Date) except such amounts (i) as are retained by the Liquidating Trust on account

of Disputed Claims/Equity Interests, (ii) as are reasonably necessary to meet contingent liabilities

and to maintain the value of the Liquidating Trust Assets during liquidation, (iii) as are necessary

to pay reasonably incurred and anticipated fees and expenses (including any taxes imposed on the

Liquidating Trust or in respect of the Liquidating Trust Assets) of the Liquidating Trust and the

Liquidating Trustee, and (iv) as are necessary to satisfy other liabilities incurred and anticipated

by the Liquidating Trust or imposed on the Liquidating Trust in accordance with this Plan or the

applicable Liquidating Trust Agreement.

       6.2   Assets Retained on Account of Disputed Claims/Equity Interests. After              the

Effective Date, the Liquidating Trust Assets shall include sufficient funds to pay in full any

Disputed Claims, and such funds will constitute the Disputed Claims Fund, which will be held

for the benefit of the Holder of the Disputed Claims. When the claims are resolved, the Allowed

Claim, if any, shall be paid from the Disputed Claims Fund pursuant to the terms of the Plan.

       6.3   No Distributions Pending Allowance. Notwithstanding any other provision in the

Plan, if any portion of a Claim is disputed, no payment or distribution provided under the Plan

shall be made on account of such Claim unless and until such Disputed Claim becomes an

Allowed Claim.

       6.4   Distributions After Allowance.      To the extent that a Disputed Claim ultimately

becomes an Allowed Claim, distributions shall be made to the Allowed Claim Holder in

accordance with the provisions of the Plan. Upon allowance, an Allowed Claim Holder shall

receive any Distributions that would have been made up to the date of allowance to such Allowed

Claim Holder under the Plan had the Disputed Claim been allowed on the Effective Date plus any

actual earnings on such distribution from the date that such distribution would have been made had

the Disputed Claim been allowed on the Effective Date through the date of allowance.

{2234/000/00471167}                            16
             Case 18-19441-EPK         Doc 1469      Filed 12/26/19     Page 74 of 92


       6.5   Tax Identification Numbers. The Liquidating Trustee may require any Beneficiary

with an Allowed Claim entitled to a Distribution under the Plan to furnish its, his or her employer

or taxpayer identification number (the “TIN”) assigned by the Internal Revenue Service. Any

Distribution under the Plan may be conditioned on the receipt of such TIN. If any such Holder of

an Allowed Claim entitled to a Distribution hereunder fails to provide a requested TIN within

forty-five (45) days after the request thereof, then such failure shall be deemed to be a waiver of

such Holder’s interest in any future Distributions, including the right to receive any future

Distributions.

                              ARTICLE VII
          POWERS OF AND LIMITATIONS ON THE LIQUIDATING TRUSTEE

       7.1   Limitations on Liquidating Trustee. The Liquidating Trustee shall not do any act or

undertake any activity unless he determines, in good faith, that such act or activity is desirable,

necessary, or appropriate for the management, conservation, and protection of the Liquidating

Trust Assets and is in compliance with this Trust Agreement and the Plan. The investment powers

of the Liquidating Trustee are limited to the powers to invest temporarily cash portions of the

Estate in demand and time deposits in banks or savings institutions, temporary investment such as

short-term certificates of deposit, investments in United States Treasuries, or money market funds.

The Liquidating Trustee shall be restricted to the holding, liquidation, and collection of Liquidating

Trust Assets and the payment and distribution thereof for the purposes set forth in the Plan, and to

the conservation and protection of the Liquidating Trust and the Liquidating Trust Assets, and

administration thereof in accordance with the provisions of this Trust Agreement and the Plan.

       7.2   Specific Powers of Liquidating Trustee. Subject to the provisions of the preceding

paragraph, the Plan and this Agreement, the Liquidating Trustee shall have the following

specific powers in addition to any powers granted by 11 U.S.C. §§ 1106 and 704 or conferred

upon him by any other provision of this Agreement or the Plan; provided, however, that
{2234/000/00471167}                             17
             Case 18-19441-EPK         Doc 1469     Filed 12/26/19     Page 75 of 92


enumeration of the following powers shall not be considered in any way to limit or control the

power of the Liquidating Trustee to act as specifically authorized by any other provisions of this

Agreement or the Plan, and to act in such manner as the Liquidating Trustee may deem necessary

or appropriate to discharge all obligations of or assumed by the Liquidating Trustee or provided

herein or in the Plan and to conserve and protect the Liquidating Trust and the Liquidating Trust

Assets or to confer on the Beneficiaries the benefits intended to be conferred upon them by this

Agreement or the Plan, at all times subject to the terms of this Agreement and the Plan:

       (a) To determine when or on what terms Assets should be sold, liquidated or otherwise
       disposed of;

       (b) To collect and receive any and all money and other Assets of whatsoever kind or
       nature due to or owing or belonging to the Liquidating Trust;

       (c) Pending sale or other disposition or distribution, to retain all or any Assets regardless
       of whether or not such Assets are, or may become, unproductive or a wasting asset. The
       Liquidating Trustee shall not be under any duty to reinvest such part of the Liquidating
       Trust as may be in Cash, or as may be converted into Cash; nor shall the Liquidating
       Trustee be chargeable with interest thereon except to the extent that interest may be paid
       to the Liquidating Trust on such Cash amounts;

       (d) To retain and set aside such funds out of the Assets as the Liquidating Trustee shall
       deem necessary or expedient to pay, or provide for the payment of (i) Allowed Claims
       pursuant to the Plan; and (ii) any Reserve amounts;

       (e) Subject to section 5.10 of this Trust Agreement, to do and perform any acts or things
       necessary or appropriate for the management, conservation and protection of the
       Liquidating Trust, including acts or things necessary or appropriate to maintain
       Liquidating Trust Assets pending sale or other disposition thereof or distribution thereof to
       the Beneficiaries, and in connection therewith to employ such agents, including post-
       confirmation professionals as provided for in this Agreement or the Plan, and to confer
       upon them such authority as the Liquidating Trustee may deem expedient, and to pay fees
       and expenses therefor;

       (f) To cause any investment of the Liquidating Trust to be registered and held in the
       name of the Liquidating Trustee or in the names of a nominee or nominees, or in the
       names of a nominee or nominees of another entity, without increase or decrease of liability
       with respect thereto;

       (g) Subject to the terms of this Agreement, to prepare, file, assert, commence and
       prosecute, or continue to prosecute in the case of existing actions, any and all Litigation
       Claims, as the Liquidating Trustee may determine to be of value and benefit to the
{2234/000/00471167}                            18
             Case 18-19441-EPK          Doc 1469       Filed 12/26/19    Page 76 of 92


       Liquidating Trust and the Beneficiaries;

       (h) Subject to the terms of this Agreement, to institute or defend actions or declaratory
       judgments, to substitute the Liquidating Trustee for the Debtor or the Debtor’s Estate as
       the real party in interest in pending litigation, and to take such other action, in the name of
       the Liquidating Trust if required, as the Liquidating Trustee may deem necessary or
       desirable to enforce any instruments, contracts, agreements, or causes of action relating to
       or forming a part of the Liquidating Trust;

       (i) Subject to the terms of this Agreement, to cancel, terminate, or amend any
       instruments, contracts or agreements relating to or forming a part of the Liquidating Trust
       to the full extent permitted by such instruments, contracts or agreements and to execute
       new instruments, contracts, or agreements;

       (j) To perform any act authorized, permitted, or required under any instrument,
       contract, agreement, or cause of action relating to or forming a part of the Liquidating
       Trust whether in the nature of an approval, consent, demand, or notice thereunder or
       otherwise;

       (k) Subject to the terms of this Agreement, to deal in and with all accounts receivable,
       promissory notes and contracts which form a part of the Liquidating Trust Assets with full
       authority to compromise, settle and otherwise deal in and with such Liquidating Trust
       Assets as the Liquidating Trustee shall deem appropriate, in his sole discretion and
       without further order of the Bankruptcy Court;

       (l) To take all actions for and on behalf of the Debtor and the Debtor’s Estate, including
       but not limited to, the preparation, execution and filing of documents, as the Liquidating
       Trustee shall deem necessary, desirable or appropriate in order to complete, conclude and
       finalize any filing, reporting or other obligations which the Debtor, the Debtor’s Estate,
       the Liquidating Trustee, or the Liquidating Trust may have to any state or federal
       governmental authority, including the Liquidating Trustee’s required completion and
       filing of all of the Debtor’s final or otherwise required federal, state, and local tax returns,
       which shall be done by the Liquidating Trustee;

       (m) Subject to the terms of this Agreement, to enter into such consulting or employment
       arrangements or otherwise retain such accountants, agents, attorneys, consultants or
       independent contractors as the Liquidating Trustee shall deem necessary, desirable and
       appropriate to enable the Liquidating Trustee to accomplish the purposes enumerated in
       this Agreement and the Plan;

       (n)   To make the distributions provided for in this Agreement or the Plan;

       (o) Subject to the terms of this Agreement, to have control and management of the
       Liquidating Trust;

       (p) To make the election described in Treas. Reg. § 1.468B-9(c)(2)(ii) to treat any
       portion of the Liquidating Trust subject to Disputed Claims as a “disputed ownership
       fund” for federal income tax purposes;
{2234/000/00471167}                               19
             Case 18-19441-EPK         Doc 1469      Filed 12/26/19    Page 77 of 92



       (q) To establish one or more “qualified settlement funds” within the meaning of IRC
       § 468B and the Treasury Regulations thereunder for any interests for which a
       “qualified settlement fund” is required or permitted by law;

       (r) To request any appropriate tax determination, including, without limitation, a
       determination pursuant to Section 505 of the Bankruptcy Code;

       (s) To destroy any records of the Debtor as authorized by the Bankruptcy Court
       (including, without limitation, the client files) and to request authority to destroy any
       records of the Debtor not previously authorized by the Bankruptcy Court; and

       (t) To take any action reasonably necessary to effectuate the wind down and
       dissolution of the Debtor in all respects without further corporate action under applicable
       law, regulation, order or rule required.

       7.3   Preservation, Prosecution, and Defense of Causes of Action.             Subject to the

terms of this Agreement, the Liquidating Trustee shall have the right to pursue any and all

Litigation Claims of the Debtor or the Debtor’s Estate, whether or not such causes of action had

been commenced as of the Effective Date, and shall be substituted as a real party in interest in any

actions commenced by or against the Debtor or the Debtor’s Estate. Also subject the terms of this

Trust Agreement, the Liquidating Trustee shall be authorized at any point in any litigation (a)

without Bankruptcy Court approval, to enter such settlements as the Liquidating Trustee deems to

be in the best interest of the Beneficiaries, or (b) to abandon, dismiss, and/or decide not to

prosecute any such litigation if the Liquidating Trustee deems such action to be in the best interest

of the Beneficiaries provided, however, that any such proposed settlement or other action described

in subparts “(a)” and “(b)” of this section that (i) exceeds $1,000,000 with respect to Liquidating

Trust Assets; (ii) involves a Liquidating Trust Asset that has an alleged claim amount exceeding

$1,000,000; or (iii) involves a professional claim shall be subject to approval by the Bankruptcy

Court, upon notice and opportunity for hearing in accordance with Bankruptcy Rule 9019.

       7.4   Indemnification of Liquidating Trustee. The Liquidating Trust shall indemnify and

hold harmless the Liquidating Trustee, his respective employees and respective actuaries, agents,


{2234/000/00471167}                             20
             Case 18-19441-EPK        Doc 1469      Filed 12/26/19     Page 78 of 92


attorneys, consultants, designees, directors, employees, financial advisors, investment bankers,

managers, members, officers, professionals, partners, and shareholders (collectively, all of the

above are the “Liquidating Trust Protected Parties”) from and against and in respect of all

liabilities, losses, damages, claims, costs, and expenses, which such Liquidating Trust Protected

Parties may incur or to which such Liquidating Trust Protected Parties may become subject to in

connection with any action, suit, proceeding, demand, claim, or investigation brought by or

threatened against such Liquidating Trust Protected Parties arising out of or due to their acts or

omissions or any consequences of such acts or omissions, with respect to the implementation or

administration of the Liquidating Trust, the Plan, or the discharge of their duties hereunder or

otherwise related to the Liquidating Trust or the Liquidating Trustee (“Related Matters”)

provided, however, that no such indemnification will be provided to any such Liquidating Trust

Protected Party for actions or omissions finally and judicially determined to have arisen solely and

directly from such Liquidating Trust Protected Party’s willful misconduct, gross negligence, or

actual fraud. In the sole discretion of the Liquidating Trustee, the Liquidating Trustee may

authorize available Cash of the Assets, including but not limited to the Cash in the Sale Proceeds

Reserve, to be advanced to satisfy any documented out-of- pocket costs and expenses (including

attorneys’ fees and other costs of defense) incurred by any Liquidating Trust Protected Party

who is threatened to be named or made a defendant or a respondent, or is served with formal

or informal discovery, in connection with any proceeding, claim, investigation, or demand,

concerning the administration, business, and affairs of the Liquidating Trust; provided,

however, that all such payments are subject to disgorgement in the event the expenses relate

solely to an underlying claim against the Liquidating Trust Protected Party which has been

finally and judicially determined to have resulted solely and directly from the Liquidating Trust

Protected Party’s own willful misconduct, gross negligence, or actual fraud. In the event that, at


{2234/000/00471167}                            21
               Case 18-19441-EPK         Doc 1469      Filed 12/26/19     Page 79 of 92


any time whether before or after termination of this Trust Agreement, as a result of or in

connection with this Trust Agreement, any Liquidating Trust Protected Party is required to

produce any of its personnel (including former employees) for examination, deposition or other

written, recorded or oral presentation, or any Liquidating Trust Protected Party is required to

produce or otherwise review, compile, submit, duplicate, search for, organize or report on any

material within such Liquidating Trust Protected Party’s possession or control pursuant to a

subpoena or other legal (including administrative) process, the Liquidating Trust Protected Party

shall be reimbursed by the Liquidating Trust for its out of pocket expenses, including the fees and

expenses of its counsel, and will be compensated by the Liquidating Trust for the time expended

by its personnel based on such personnel’s then current standard hourly rate.          Any claim of the

Liquidating Trustee and the other parties entitled to be indemnified, held harmless, or reimbursed

shall be satisfied solely from the Liquidating Trust Assets, including but not limited to the Sale

Proceeds Reserve, or any applicable insurance coverage.

         7.5    Liability of Liquidating Trust Protected Parties.              No Liquidating Trust

Protected Party shall have any liability to any party for any Related Matters, unless it shall be

proven that such liability arose solely and directly from the gross negligence, willful misconduct

or actual fraud of such Liquidating Trust Protected Party. None of the Liquidating Trust Protected

Parties shall be deemed to make any representations or warranties as to the value or condition of

the Trust Assets or any part thereof, or as to the validity, execution, enforceability, legality, or

sufficiency of this Agreement or the Plan, and none of the Liquidating Trust Protected Parties

shall incur any liability or responsibility to any party in respect of such matters.

                ARTICLE VIII CONCERNING THE LIQUIDATING TRUSTEE

       8.1     Generally. The Liquidating Trustee accepts and undertakes to discharge the trust

created by this Agreement upon the terms and conditions hereof and of the Plan. In performing

{2234/000/00471167}                               22
             Case 18-19441-EPK          Doc 1469      Filed 12/26/19     Page 80 of 92


his duties hereunder, the Liquidating Trustee may rely on information reasonably believed by him

to be accurate and reliable.

       8.2   Reliance by Liquidating Trustee. Except as otherwise provided in Sections 7.1 or

8.1: (i) the Liquidating Trustee may rely and shall be protected in acting upon any resolution,

certificate, statement, instrument, opinion, report, notice, request, consent, order, or other paper or

document believed by him to be genuine and to have been signed or presented by the proper party

or parties; a n d (ii) the Liquidating Trustee may consult with and retain legal counsel and

other professionals to be selected by him, and the Liquidating Trustee shall not be liable for any

actions taken or suffered by him in accordance with the advice of such counsel, and may also

consult with former counsel, former accountants, and former consultants or advisors of the

Debtor or present and former officers, directors and consultants of the Debtor. The fees of such

legal counsel and other professionals for the Liquidating Trustee shall be paid from the Assets in

accordance with the Plan.

       8.3   Counsel and Advisors for Liquidating Trustee. (a) The Professionals currently

employed by the Debtor are deemed to be employed by the Liquidating Trust, without further order

of the Bankruptcy Court. The Liquidating Trustee shall not be liable for any actions taken or

suffered by him in accordance with the advice of such Professionals, and may also consult with

and retain current and former accountants, consultants or other professionals of the Debtor, the

Debtor’s Estate, present and former officers and directors of the Debtor, the Debtor’s Estate and

each of their respective affiliates or subsidiaries. The actual fees and expenses of post-

confirmation professionals retained by the Liquidating Trustee shall be paid from the Trust Assets

and in accordance with the Plan and the Confirmation Order.

             Post-confirmation professionals retained by the Liquidating Trustee need not be

“disinterested” as that term is defined in the Bankruptcy Code and may include, without limitation,


{2234/000/00471167}                              23
             Case 18-19441-EPK         Doc 1469      Filed 12/26/19     Page 81 of 92


the Liquidating Trustee’s firm (should the Liquidating Trustee be a part of a professional services

firm (the “LT Firm”)) and its affiliates, as well as counsel, employees, interim management,

financial advisors, independent contractors or agents of the Trustee or the LT Firm. The

Liquidating Trustee is hereby expressly authorized to utilize the services of the LT Firm, its

affiliates and personnel as post-confirmation professionals (rather than utilizing other similarly

situated or available personnel or professional services firms) notwithstanding that (a) the

Liquidating Trustee may benefit (directly or indirectly) from the compensation paid to the LT Firm,

and (b) other persons or entities may be available to provide the same or similar work at similar or

more competitive prices. In no event shall the Liquidating Trustee, the LT Firm or their affiliates

be subject to a claim of a conflict of interest or breach of fiduciary duty or any other claim arising

as a result of the appointment of any such person in accordance with this provision.

       8.4   Liquidating Trust’s Funds .       No provision of this Agreement or the Plan shall

require the Liquidating Trustee to expend or risk his own funds or otherwise incur any

financial liability in the performance of any of his duties as Liquidating Trustee hereunder,

under the Plan, or in the exercise of any of its rights or powers, if the Liquidating Trustee

shall have reasonable grounds for believing that repayment of funds or adequate indemnity or

security satisfactory to him against such risk or liability is not reasonably assured to him. For the

avoidance of doubt, the Liquidating Trustee shall not be required to rely on the security,

reimbursement or indemnity of the LT Firm, its affiliates or their respective insurers in

determining whether the assurances described in the preceding sentence are available.

        ARTICLE IX PERSONS DEALING WITH THE LIQUIDATING TRUSTEE

       9.1 Liquidating Trustee Not Personally Liable. Persons dealing with the Liquidating

Trustee shall look only to the Assets to satisfy any liability incurred by the Liquidating Trustee to

such person in carrying out the terms of this Liquidating Trust or the Plan. Neither the Liquidating

{2234/000/00471167}                             24
              Case 18-19441-EPK        Doc 1469      Filed 12/26/19     Page 82 of 92


Trust nor the Liquidating Trustee shall have any personal or individual obligation to satisfy any

such liability unless it is proven that the Liquidating Trustee breached his fiduciary duty, was

grossly negligent, acted with willful misconduct or fraud in ascertaining the pertinent facts or in

performing any of the rights, powers or duties herein or in the Plan.

        9.2 Authority of Liquidating Trustee. Any person dealing with the Liquidating Trustee

shall be fully protected in relying upon the Liquidating Trustee’s certificate signed by the

Liquidating Trustee that such Liquidating Trustee has authority to take any action under this

Agreement.

                                ARTICLE X COMPENSATION

       10.1    Compensation of Liquidating Trustee. The Liquidating Trustee shall be entitled to

 compensation in connection with fulfilling his duties hereunder at customary hourly rate, plus

 reasonable out of pocket expenses, to be paid monthly from the Liquidating Trust Assets. The

 Liquidating Trustee shall not receive or be entitled to receive any other compensation on account

 of the performance of his duties hereunder.

       10.2   Payment of Costs/Expenses. All costs and expenses incurred by the Liquidating

Trust shall be the obligation of the Liquidating Trust and be payable from the Liquidating Trust

Assets of the Liquidating Trust in accordance with this Trust Agreement and the Plan.

Compensation of the Liquidating Trustee shall be paid from the Trust Assets pursuant to the terms

of this Trust Agreement. Notwithstanding anything herein to the contrary, the Liquidating Trustee

shall be authorized pursuant to this Trust Agreement to pay the fees and expenses incurred after

the Effective Date by the Liquidating Trustee and his post-confirmation professionals from Trust

Assets without further order of the Bankruptcy Court. The Liquidating Trustee shall be authorized

pursuant to the terms of the Plan, the Liquidating Trust, and any other order of a court of

competent jurisdiction to pay the compensation due to the Liquidating Trustee.

{2234/000/00471167}                             25
             Case 18-19441-EPK        Doc 1469      Filed 12/26/19     Page 83 of 92


                                ARTICLE XI
             LIQUIDATING TRUSTEE AND SUCCESSOR LIQUIDATING TRUSTEE
       11.1 Resignation and Removal. The Liquidating Trustee may (i) resign and be

discharged from the Liquidating Trust hereby created only by filing an appropriate motion in the

Bankruptcy Court setting forth the reason therefor and the entry of an order by the Bankruptcy

Court granting such motion; or (ii) be removed, upon proper motion, notice and a hearing,

including a motion of the Office of the United States Trustee or by the Bankruptcy Court on its

own order to show cause, for cause, including, but not limited to, under Section 324 of the

Bankruptcy Code, for the violation of any material provision of the Plan (including, without

limitation, by reason of providing intentionally false or misleading reports), or in the event the

Liquidating Trustee becomes incapable of acting as the Liquidating Trustee as a result of physical

or mental disability and such physical or mental disability continues for a period in excess of 30

days (except in the case of death, in which instance, the procedures for replacement will begin

immediately), and the Bankruptcy Court entering an order authorizing such removal. In the event

of a resignation or removal, the Liquidating Trustee, unless he is incapable of doing so, shall

continue to perform his or her duties hereunder until such a time as a successor is approved by a

Final Order of the Bankruptcy Court as provided below.

       11.2 Appointment of Successor. Should the Liquidating Trustee resign or be removed,

or die or become incapable of action, a vacancy shall be deemed to exist. In the event of such a

vacancy, the Liquidating Trust Beneficiaries shall have 90 days to select a successor Liquidating

Trustee by the filing of a motion with the Bankruptcy Court in connection therewith. If the

Liquidating Trust Beneficiaries do not so select a successor Liquidating Trustee, then the Office

of the United States Trustee may file a motion with the Bankruptcy Court seeking an order

directing the United States Trustee to select such successor. Notwithstanding Section 10.1 hereof,

the compensation, if any, of the successor Liquidating Trustee shall be (i) stated in the instrument

{2234/000/00471167}                            26
             Case 18-19441-EPK         Doc 1469      Filed 12/26/19     Page 84 of 92


evidencing such successor Liquidating Trustee’s appointment and (ii) included in the motion filed

with the Bankruptcy Court.

       11.3 Acceptance of Appointment by Successor Liquidating Trustee.               Each successor

Liquidating Trustee appointed hereunder shall execute an instrument accepting such appointment.

Thereupon such successor Liquidating Trustee shall, without any further act, become vested with

all the Estate’s properties, rights, powers, trusts, and duties as were held by his or her predecessor

in the Liquidating Trust hereunder, with like effect as if originally named in such instrument; but

the retiring Liquidating Trustee shall nevertheless, when requested in writing by the successor

Liquidating Trustee, execute and deliver any instrument or instruments conveying and transferring

to such successor Liquidating Trustee upon the Liquidating Trust herein expressed, all the Estate’s

properties, rights, powers, and trusts of such retiring Liquidating Trustee, and shall duly assign,

transfer, and deliver to such successor Liquidating Trustee all property and money held by him or

her hereunder, including the Assets. Notwithstanding the appointment of a successor Liquidating

Trustee, the retiring Liquidating Trustee shall, without limitation, continue to be entitled to the

indemnity provided herein for acts and omissions through the effective date of his resignation.

                                     ARTICLE XII
                             CONCERNING THE BENEFICIARIES

        12.1 Limitation on Suits by Beneficiaries. No Beneficiary shall have any right by virtue

 of any provision of this Agreement to institute any action or proceeding at law or in equity against

 any party upon or under or with respect to the Assets.

        12.2 Expenses in Connection with Litigation. In connection with any lawsuit or action

by or against the Liquidating Trustee regarding any rights, actions, or omissions under this Trust

Agreement or the Plan, the Liquidating Trustee may request any court to require, and any court

may in its discretion require, that a party to such action other than the Liquidating Trustee pay all

costs and fees associated with such action.
{2234/000/00471167}                             27
              Case 18-19441-EPK        Doc 1469      Filed 12/26/19     Page 85 of 92


                                ARTICLE XIII AMENDMENTS

        13.1 Amendments. The Liquidating Trustee may make and execute such declarations

amending this Agreement for the purpose of adding any provisions to or changing in any

manner or eliminating any of the provisions of this Agreement or amendments hereto;

provided, however, that no such amendment shall permit the Liquidating Trustee to act in any

manner which is inconsistent with the Plan or engage in any activity prohibited by this

Agreement or affect the Beneficiaries’ rights to receive their share of any Distributions under this

Agreement or the Plan.

       13.2 Notice and Effect of Amendment. Promptly after the execution by the Liquidating

Trustee of any declaration of amendment permitted by and pursuant to this Agreement, the

Liquidating Trustee shall give notice of the substance of such amendment to (a) all Beneficiaries

who request such amendment in writing, and (b) the Office of the United States Trustee. Upon

the execution of any such declaration of amendment by the Liquidating Trustee, this Agreement

shall be deemed to be modified and amended in accordance therewith and the respective rights,

limitations of rights, obligations, duties and immunities of the Liquidating Trustee and the

Beneficiaries under this Agreement shall thereafter be determined, exercised and enforced

hereunder subject in all respects to such modification and amendment, and all the terms and

conditions of this Agreement for any and all purposes.

                      ARTICLE XIV MISCELLANEOUS PROVISIONS
       14.1    Further Assurances. The Debtor and the Liquidating Trustee shall promptly

execute and deliver such further instruments and do such further acts as may be necessary or

proper to more effectively transfer to the Liquidating Trustee any portion of the Assets

intended to be conveyed pursuant to the Plan and this Agreement to otherwise carry out the

intentions of this Agreement and the Plan.


{2234/000/00471167}                             28
                 Case 18-19441-EPK       Doc 1469     Filed 12/26/19      Page 86 of 92


          14.2    Invalid Acts. Any act or omission by the Liquidating Trustee in violation or

derogation of any term of this Agreement or otherwise of the Plan shall be void ab initio.

          14.3    Retention of Jurisdiction. The Bankruptcy Court shall retain jurisdiction over this

Agreement and the Liquidating Trust established hereby as set forth in the Plan, including, without

limitation, the enforcement, modification and interpretation of its provisions, for the purpose of

determining all amendments, applications, claims or disputes with respect to this Agreement, the

substitution of the Liquidating Trustee, and all applications, claims and disputes related thereto.

          14.4    Filing Documents. This Agreement shall be filed or recorded in such office or

offices as the Liquidating Trustee may determine to be necessary or desirable. A copy of this

Agreement and all amendments thereof shall be maintained in the office of the Liquidating Trustee

and shall be available during regular business hours for inspection by any Beneficiary or his, her, or

its duly authorized representative. The Liquidating Trustee shall file or record any amendment

of this Agreement in the same places where the original Agreement is filed or recorded. The

Liquidating Trustee shall file or record any instrument which relates to any change in the

office of the Liquidating Trustee in the same places where the original Agreement is filed or

recorded and shall maintain a copy of any such instrument in his, her or its office.

          14.5    Intention of Parties to Establish Trust. This Agreement is not intended to create,

and shall not be interpreted as creating, an association, partnership, or joint venture of any kind.

          14.6    Laws as to Construction. This Agreement shall be governed and construed in

accordance with the laws of the State of Florida, without giving effect to the principles of conflicts

of law.

          14.7    Severability. In the event any provision of this Agreement or the application

thereof to any person or circumstance shall be finally determined by a court of competent

jurisdiction to be invalid or unenforceable to any extent, the remainder of this Agreement, or the


{2234/000/00471167}                              29
              Case 18-19441-EPK        Doc 1469      Filed 12/26/19    Page 87 of 92


application of such provision to persons or circumstances other than those as to which it is

held invalid or unenforceable, shall not be affected thereby, and each provision of this Agreement

shall be valid and enforced to the fullest extent permitted by law.

       14.8    No Assignment. Except as otherwise provided herein, the obligations, duties, or

rights of the Liquidating Trustee under this Agreement shall not be assignable, voluntarily,

involuntarily, or by operation of law, and any such attempted assignment shall be void ab initio.

       14.9    Calendar Year.         The Trust will utilize the calendar year for tax and

financial accounting purposes.

       14.10 Inconsistency with Plan. To the extent of any inconsistency: (i) the provisions of

this Agreement shall control over the provisions of the Disclosure Statement; (ii) the provisions of

the Plan shall control over the contents of this Agreement, and the Disclosure Statement; and (iii)

the provisions of the Confirmation Order shall control over the contents of the Plan.

       14.11 Effectiveness. This Agreement shall become effective on the Effective Date.

       14.12 Notices. Any notice or other communication hereunder shall be deemed to have

been sufficiently given, for all purposes, if given by being deposited, postage prepaid, in a post

office or letter box addressed to the Beneficiary at his, her or its address as shown on the records

of the Liquidating Trustee (in the case of notices to a Beneficiary) and addressed to the Liquidating

Trustee, at the address set forth below (in the case of a notice to the Liquidating Trustee), except

that notice of change of address shall be effective only upon receipt thereof. Any notice given by

mail in accordance with this paragraph shall be deemed to be effective three days following its

deposit in the mail.

       14.13 Confidentiality.     The Liquidating Trustee and any respective successor (each a

“Covered Person”) shall, during the period that they serve in such capacity under this

Agreement and following either the termination of this Agreement or such individual’s


{2234/000/00471167}                             30
               Case 18-19441-EPK       Doc 1469      Filed 12/26/19    Page 88 of 92


removal, incapacity, or resignation hereunder, hold strictly confidential and not use for personal

gain any material, nonpublic information of or pertaining to any entity to which any of the assets

of the Liquidating Trust relates or of which it has become aware in its capacity (the “Information”),

except to the extent disclosure is required by applicable law, order, regulation or legal process. In

the event that any Covered Person is requested or required (by oral questions, interrogatories,

requests for information or documents, subpoena, civil investigation, demand or similar legal

process) to disclose any Information, such Covered Person will furnish only that portion of the

Information, which the Covered Person, advised by counsel, is legally required and exercise all

reasonable efforts to obtain reliable assurance that confidential treatment will be accorded the

Information.

       14.14 Counterparts. This Agreement may be executed in any number of counterparts,

each of which shall be deemed an original, but all of which shall together constitute one and the

same instrument.




{2234/000/00471167}                             31
             Case 18-19441-EPK        Doc 1469      Filed 12/26/19      Page 89 of 92


         IN WITNESS WHEREOF, the parties have caused this Agreement to be signed and

 acknowledged as of the date set forth in the opening paragraph hereof.


  MANAGER of 160 Royal Palm, LLC                      LIQUIDATING TRUSTEE

  Cary Glickstein                                    Cary Glickstein




  Cary Glickstein                                     Cary Glickstein

  Date                                                Date




{2234/000/00471167}                            32
Case 18-19441-EPK   Doc 1469   Filed 12/26/19   Page 90 of 92




                Exhibit 2
Case 18-19441-EPK   Doc 1469   Filed 12/26/19   Page 91 of 92
Case 18-19441-EPK   Doc 1469   Filed 12/26/19   Page 92 of 92
